 
EXHIBIT 10.1

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
AMENDED AND RESTATED
RIGHTS AGREEMENT


dated as of January 4, 2008


between


HAWK CORPORATION


and


NATIONAL CITY BANK,


as Rights Agent
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


 
Defined Term Cross Reference Sheet


Acquiring Person
Section 1(a)
Act
Section 1(b)
Adjustment Shares
Section 11(a)(ii)
Adjusted Number of Shares
Section 11(a)(iii)
Adjusted Purchase Price
Section 11(a)(iii)
Affiliate
Section 1(c)
Agreement
Preface
Associate
Section 1(c)

Beneficial Owner

Section 1(d)
beneficially own
Section 1(d)
Business Day
Section 1(e)

capital stock equivalent

Section 11(a)(iii)
close of business
Section 1(f)
Class A Common Shares
Section 1(g)
Class B Common Shares
Section 1(h)
Common Shares
Section 1(i)
Company
Preface
current per share market price
Section 11(d)(ii)

Distribution Date

Section 1(j)

Effective Date

Preface
equivalent preferred shares
Section 11(b)
Exchange Act
Section 1(k)
Exchange Ratio
Section 24(a)
Exempt Event
Section 1(l)
Exempt Person
Section 1(m)

Final Expiration Date

Section 1(n)

Interested Stockholder

Section 1(o)

NASDAQ

Section 1(p)

Original Agreement

Preface
Original Rights Agent
Preface

Permitted Offer

Section 1(q)
Person
Section 1(r)
Preferred Shares
Section 1(s)
Principal Party
Section 13(b)
Proration Factor
Section 11(a)(iii)
Purchase Price
Section 1(t)
Redemption Date
Section 1(u)
Redemption Price
Section 23(a)(i)
Right
Preface
Rights Certificate
Section 3(a)
Rights Agent
Preface
Rights Agreement
Section 3(c)

Section 11(a)(ii) Event

Section 1(v)
Section 13 Event
Section 1(w
Security
Section 11(d)(i)
Shares Acquisition Date
Section 1(x)
Subsidiary
Section 1(y)
Summary of Rights
Section 3(b)

then outstanding

Section 1(d)(iii)
TIDE Committee
Section 7(g)
Trading Day
Section 11(d)(i)
Triggering Event
Section 1(z)

voting securities

Section 13(a)





 
AMENDED AND RESTATED
RIGHTS AGREEMENT




THIS AMENDED AND RESTATED RIGHTS AGREEMENT, dated as of January 4, 2008 (the
“Agreement”), is made and entered into between HAWK CORPORATION, a Delaware
corporation (the “Company”), and NATIONAL CITY BANK, as Rights Agent (the
“RightsAgent”).


WHEREAS, on November 13, 1997, the Board of Directors of the Company
(i) authorized and declared a dividend of one preferred share purchase right (a
“Right”) for each Common Share (as hereinafter defined) of the Company
outstanding at the close of business on January 16, 1998 (the “EffectiveDate”),
each Right representing the right to purchase one one-thousandth of a share of
Series E Preferred Stock, par value $0.01 par value, of the Company, having the
rights, powers and preferences set forth in the form of Certificate of
Designation attached hereto as Exhibit A, upon the terms and subject to the
conditions set forth in that certain Rights Agreement between the Company and
Continental Stock Transfer and Trust Company (the “OriginalRightsAgent”) dated
as of January 16, 1998 (the “OriginalAgreement”), and (ii) authorized and
directed the issuance of one Right with respect to each Common Share that shall
become outstanding between the Effective Date and the Distribution Date (as such
terms are hereinafter defined) and, subject to the provisions of Section 22 of
this Agreement, with respect to Common Shares that shall become outstanding
after the Distribution Date and prior to the earlier of the Redemption Date and
the Final Expiration Date;


WHEREAS, the Rights Agent succeeded the Original Rights Agent as rights agent
under the Original Agreement on December 13, 2000; and


WHEREAS, on December 13, 2007, the Board of Directors of the Company reviewed
the Original Agreement and certain other materials relating to stockholder
rights plans and, in accordance with Section 27(b) of the Original Agreement, a
majority of the Disinterested Directors (as defined in the Original Agreement)
authorized the Company to amend and restate the Original Agreement as set forth
herein;


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereto hereby agree as follows:


Section 1.                                 Certain Definitions.  For purposes of
this Agreement, the following terms have the meanings indicated:


(a)            “AcquiringPerson” shall mean any Person who or which, together
with all Affiliates and Associates of such Person, shall be the Beneficial Owner
of 15% or more of the then outstanding Class A Common Shares (other than as a
result of a Permitted Offer (as hereinafter defined)) or was such a Beneficial
Owner at any time after the date hereof, whether or not such Person continues to
be the Beneficial Owner of 15% or more of the then outstanding Class A Common
Shares, but shall not include the Company, any Subsidiary of the Company, any
employee benefit plan or employee stock ownership plan of the Company or of any
Subsidiary of the Company or any person organized, appointed or established by
the Company or any Subsidiary of the Company for or pursuant to the terms of any
such plan.  In any case, an Exempt Person (as such term is hereinafter defined),
so long as such Person remains an Exempt Person, is not an Acquiring Person and
an acquisition of Class A Common Shares by an Exempt Person is not a Triggering
Event, so long as such acquisition is an Exempt Event.


Notwithstanding the foregoing, no Person shall become an “AcquiringPerson:”  (i)
as the result of an acquisition of Class A Common Shares by the Company that, by
reducing the number of shares outstanding, increases the proportionate number of
shares beneficially owned by such Person to 15% or more of the Class A Common
Shares then outstanding; (ii) as the result of such Person becoming the
Beneficial Owner of 15% or more of the Class A Common Shares then outstanding as
determined above solely as a result of an Exempt Event; provided, however, that
if a Person becomes the Beneficial Owner of 15% or more of the Class A Common
Shares then outstanding by reason of such a share acquisition by the Company or
the occurrence of such an Exempt Event and such Person shall, after becoming the
Beneficial Owner of any such Class A Common Shares, become the Beneficial Owner
of any additional Class A Common Shares by any means whatsoever (other than as a
result of the subsequent occurrence of an Exempt Event, a share acquisition by
the Company, a stock dividend or a subdivision of the Class A Common Shares into
a larger number of shares or a similar transaction), then such Person shall be
deemed to be an “Acquiring Person;” or (iii) if (A) within five Business Days
after such Person would otherwise have become an Acquiring Person (but for the
operation of this subclause (iii)), such Person notifies the Board of Directors
that such Person did so inadvertently, and (B) within two Business Days after
such notification (or such greater period of time as may be determined by action
of the Board of Directors, but in no event greater than five Business Days),
such Person divests itself of a sufficient number of Class A Common Shares so
that such Person is the Beneficial Owner of less than 15% of the outstanding
Class A Common Shares.


(b)            “Act” shall mean the Securities Act of 1933, as amended and as in
effect on the date of this Agreement.


(c)            “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 of the General Rules and Regulations under
the Exchange Act; provided, however, that, for purposes of this Agreement, the
terms “Affiliate” and “Associate” shall not include any Person that is an Exempt
Person.


(d)            A Person shall be deemed the “BeneficialOwner” of and shall be
deemed to “beneficiallyown,” any securities:


(i)            that such Person or any of such Person’s Affiliates or Associates
beneficially owns, directly or indirectly;


(ii)            that such Person or any of such Person’s Affiliates or
Associates has (A) the right or obligation to acquire (whether such right or
obligation is exercisable or effective immediately or only after the passage of
time) pursuant to any agreement, arrangement or understanding (whether or not in
writing), or upon the exercise of conversion rights, exchange rights, rights
(other than the Rights), warrants or options, or otherwise; provided, however,
that a Person shall not be deemed the Beneficial Owner of, or to beneficially
own, securities tendered pursuant to a tender or exchange offer made by or on
behalf of such Person or any of such Person’s Affiliates or Associates until
such tendered securities are accepted for purchase or exchange; or (B) the right
to vote pursuant to any agreement, arrangement or understanding; provided,
however, that a Person shall not be deemed the Beneficial Owner of, or to
beneficially own, any security if the agreement, arrangement or understanding to
vote such security (1) arises solely from a revocable proxy or consent given to
such Person in response to a public proxy or consent solicitation made pursuant
to, and in accordance with, the applicable rules and regulations promulgated
under the Exchange Act and (2) is not also then reportable on Schedule 13D under
the Exchange Act (or any comparable or successor report); and providedfurther,
that prior to the occurrence of a Triggering Event, a Person shall not be deemed
to be the “Beneficial Owner” of or to “beneficially own” securities issuable
upon exercise of the Rights; or


(iii)                       that are beneficially owned, directly or indirectly,
by any other Person (or any Affiliate or Associate thereof) with which such
Person (or any of such Person’s Affiliates or Associates) has any agreement,
arrangement or understanding (whether or not in writing) (other than customary
agreements with and between underwriters and selling group members with respect
to a bona fide public offering of securities) relating to the acquisition,
holding, voting (except to the extent contemplated by the proviso to Section
l(d)(ii)(B)) or disposing of any securities of the Company.


Notwithstanding anything in this definition of Beneficial Ownership to the
contrary, (x) the phrase “thenoutstanding,” when used with reference to a
Person’s Beneficial Ownership of securities of the Company, shall mean the
number of such securities then issued and outstanding together with the number
of such securities not then actually issued and outstanding which such Person
would be deemed to own beneficially hereunder, and (y) no Person is to be deemed
a “Beneficial Owner” of, or to “beneficially own,” any securities owned by any
other Person that is an Exempt Person.


(e)            “BusinessDay” shall mean any day other than a Saturday, Sunday,
federal holiday or a day on which banking institutions in the State of Ohio are
authorized or obligated by law or executive order to close.


(f)            “CloseofBusiness” on any given date shall mean 5:00 P.M.,
Cleveland, Ohio time, on such date; provided, however, that if such date is not
a Business Day it shall mean 5:00 P.M., Cleveland, Ohio time, on the next
succeeding Business Day.


(g)            “ClassACommonShares” when used with reference to the Company
shall mean shares of the Class A Common Stock, par value $0.01 per share, of the
Company.


(h)            “ClassBCommonShares” when used with reference to the Company
shall mean shares of the Class B Non-Voting Common Stock, par value $0.01 per
share, of the Company.


(i)            “CommonShares” when used with reference to the Company shall mean
the shares of Class A Common Stock and Class B Common Stock.  “CommonShares”
when used with reference to any Person other than the Company shall mean the
capital stock (or equity interest) with the greatest voting power of such other
Person or, if such other Person is a Subsidiary of another Person, the Person or
Persons which ultimately control such first-mentioned Person.


(j)            “DistributionDate” shall have the meaning set forth in Section 3
hereof.


(k)            “ExchangeAct” shall mean the Securities Exchange Act of 1934, as
amended and in effect on the date of this Agreement.


(l)            “ExemptEvent” shall mean (i) the acquisition of additional Common
Shares by an Exempt Person, so long as such Person does not cease to be an
Exempt Person under Section 1(n), or (ii) with respect to any Person, the
acquisition by such Person of Beneficial Ownership of Class A Common Shares
solely as a result of the occurrence of a Triggering Event and the effect of
such Triggering Event on the last proviso of Section 1(d)(ii), other than a
Triggering Event in which such Person becomes an Acquiring Person.


(m)                       “ExemptPerson” shall mean:  (i) the Company; (ii) any
Subsidiary; (iii) any employee benefit plan of the Company or of any Subsidiary;
(iv) any Person holding Common Shares for any such employee benefit plan or for
employees of the Company or of any Subsidiary pursuant to the terms of such
employee benefit plan; (v) Norman C. Harbert, his spouse or issue, any trust of
which Mr. Harbert and/or his spouse is the grantor of or of which Mr. Harbert,
his spouse, his issue or any charity is a beneficiary, the Harbert Family
Limited Partnership, an Ohio limited partnership, and any Person controlled,
directly or indirectly, by Mr. Harbert; and (vi) Ronald E. Weinberg, his spouse
or issue, any trust of which Mr. Weinberg and/or his spouse is the grantor of or
of which Mr. Weinberg, his spouse, his issue or any charity is a beneficiary,
the Weinberg Family Limited Partnership, an Ohio limited partnership, and any
Person controlled, directly or indirectly, by Mr. Weinberg; provided, however,
that an Exempt Person shall cease to be an Exempt Person at the time that all or
any part of such Exempt Person’s interest in the Common Shares becomes
reportable on Schedule 13D under the Exchange Act (or any comparable or
successor report) as part of a “group” (as that term is used in Rule 13d-5(b) of
the General Rules and Regulations under the Exchange Act, or any successor
provision) that beneficially owns 15% or more of the then outstanding Class A
Common Shares and includes one or more Persons (including any Affiliate or
Associate thereof) who are not Exempt Persons and who individually or in the
aggregate beneficially own in excess of 1% of the then outstanding Class A
Common Shares (other than any group that may arise solely because of the
Stockholders’ Voting Agreement, dated November 22, 1996, by and among Norman C.
Harbert, the Harbert Family Limited Partnership, Ronald E. Weinberg, the
Weinberg Family Limited Partnership, Byron S. Krantz, the Krantz Family Limited
Partnership and the Company, as may be amended from time to time).


(n)            “FinalExpirationDate” shall have the meaning set forth in Section
7 hereof.


(o)            “InterestedStockholder” shall mean any Acquiring Person or any
Affiliate or Associate of an Acquiring Person or any other Person in which any
such Acquiring Person, Affiliate or Associate has an interest which represents
in excess of 5% of the total combined economic or voting power of such Person,
or any other Person acting directly or indirectly on behalf of, or in concert
with, any such Acquiring Person, Affiliate or Associate.


(p)            “NASDAQ” shall mean the National Association of Securities
Dealers, Inc. Automated Quotation System.


(q)            “PermittedOffer” shall mean a tender or exchange offer for all
outstanding Common Shares at a price and on terms determined, prior to the
purchase of shares under such tender or exchange offer, by the Board of
Directors to be adequate (taking into account all factors that such directors
deem relevant) and otherwise in the best interests of the Company and its
stockholders (other than the Person or any Affiliate or Associate thereof on
whose behalf the offer is being made) taking into account all factors that such
directors may deem relevant.


(r)            “Person” shall mean any individual, firm, partnership,
corporation, limited liability company, trust, association, joint venture or
other entity, and shall include any successor (by merger or otherwise) of such
entity.


(s)            “PreferredShares” shall mean the Series E Preferred Stock, $0.01
par value per share, of the Company, having the rights, powers and preferences
set forth in the form of Certificate of Designation attached hereto as Exhibit
A.


(t)            “PurchasePrice” shall have the meaning set forth in Section 4(a)
hereof, subject to adjustment as set forth in Section 7(b) hereof.


(u)            “RedemptionDate” shall have the meaning set forth in Section 7(a)
hereof.


(v)            “Section 11(a)(ii) Event” shall mean any event described in
Section 11(a)(ii) hereof.


(w)            “Section 13 Event” shall mean any event described in clause (x),
(y) or (z) of Section 13(a) hereof.


(x)            “SharesAcquisitionDate” shall mean the first date of public
announcement (which, for purposes of this definition, shall include, without
limitation, a report filed pursuant to the Exchange Act) by the Company or an
Acquiring Person that an Acquiring Person has become such; provided, that if
such Person is determined not to have become an Acquiring Person pursuant to
Section 1(a) hereof, then no Shares Acquisition Date shall be deemed to have
occurred.


(y)            “Subsidiary” of any Person shall mean any corporation or other
Person of which a majority of the voting power of the voting equity securities
or equity interest is owned, directly or indirectly, by such Person, or which is
otherwise controlled by such Person.


(z)            “TriggeringEvent” shall mean any Section 11(a)(ii) Event or any
Section 13 Event.


Section 2.                                 Appointment of Rights Agent.  The
Company hereby appoints the Rights Agent to act as agent for the Company and the
holders of the Rights (who, in accordance with Section 3 hereof, shall prior to
the Distribution Date also be the holders of Common Shares) in accordance with
the terms and conditions hereof, and the Rights Agent hereby accepts such
appointment.  The Company may from time to time appoint such Co-Rights Agents as
it may deem necessary or desirable.  In the event the Company appoints one or
more Co-Rights Agents, the respective duties of the Rights Agents and any
Co-Rights Agents shall be as the Company shall determine.  The Rights Agent
shall have no duty to supervise, and in no event be liable for, the acts of any
such co-Rights Agent.


Section 3.                                 Issue of Rights Certificates.


(a)            Until the earlier of (i) the Shares Acquisition Date or (ii) the
close of business on the tenth day (or such later date as may be determined by
action of the Company’s Board of Directors) after the date of the commencement
by any Person (other than the Company, any Subsidiary of the Company, any
employee benefit plan or employee stock ownership plan of the Company or of any
Subsidiary of the Company or any Person organized, appointed or established by
the Company or of any Subsidiary of the Company for or pursuant to the terms of
any such plan) of, or of the first public announcement of the intention of any
Person (other than the Company, any Subsidiary of the Company, any employee
benefit plan or employee stock ownership plan of the Company or of any
Subsidiary of the Company or any Person or entity organized, appointed or
established by the Company or of any Subsidiary of the Company for or pursuant
to the terms of any such plan) to commence (which intention to commence remains
in effect for five Business Days after such announcement), a tender or exchange
offer the consummation of which would result in any Person becoming an Acquiring
Person (including, in the case of both (i) and (ii), any such date which is
after the date of this Agreement and prior to the issuance of the Rights), the
earlier of such dates being herein referred to as the “DistributionDate,” (x)
the Rights will be evidenced (subject to the provisions of Section 3(b) hereof)
by the certificates for Common Shares registered in the names of the holders
thereof (which certificates shall also be deemed to be Rights Certificates) and
not by separate Rights Certificates, and (y) the right to receive Rights
Certificates will be transferable only in connection with the transfer of the
underlying Common Shares (including a transfer to the Company); provided,
however, that if a tender offer is terminated prior to the occurrence of a
Distribution Date, then no Distribution Date shall occur as a result of such
tender offer.  As soon as practicable after the Distribution Date, the Company
will prepare and execute, the Rights Agent will countersign, and the Company
will send or cause to be sent by first-class, postage-prepaid mail, to each
record holder of Common Shares as of the close of business on the Distribution
Date, at the address of such holder shown on the records of the Company, a
Rights Certificate, in substantially the form of Exhibit B hereto (a
“RightsCertificate”), evidencing one Right for each Common Share so held.  As of
and after the Distribution Date, the Rights will be evidenced solely by such
Rights Certificates.


(b)            As promptly as practicable following the Effective Date, the
Company will send a copy of a Summary of Rights to Purchase Series E Preferred
Shares, in substantially the form of Exhibit C hereto (the “SummaryofRights”),
by first-class, postage-prepaid mail, to each record holder of Common Shares as
of the close of business on the Effective Date, at the address of such holder
shown on the records of the Company.  With respect to certificates for Common
Shares outstanding as of the Effective Date, until the Distribution Date, the
Rights will be evidenced by such certificates registered in the names of the
holders thereof together with a copy of the Summary of Rights attached
thereto.  Until the Distribution Date (or the earlier of the Redemption Date or
the Final Expiration Date), the surrender for transfer of any certificate for
Common Shares outstanding on the Effective Date, with or without a copy of the
Summary of Rights attached thereto, shall also constitute the transfer of the
Rights associated with such Common Shares.  As a result of the execution of the
Original Agreement, each Common Share outstanding as of the Close of Business on
January 16, 1998 shall, subject to the terms and conditions of this Agreement,
also represent one Right and shall, subject to the terms and conditions of this
Agreement, represent the right to purchase one one-thousandth of a share of
Preferred Stock.


(c)            Certificates for Common Shares which become outstanding
(including, without limitation, reacquired Common Shares referred to in the last
sentence of this paragraph (c)) after the Effective Date but prior to the
earliest of the Distribution Date, the Redemption Date or the Final Expiration
Date shall be deemed also to be certificates for Rights and shall bear the
following legend:


This certificate also evidences and entitles the holder hereof to certain Rights
as set forth in a Rights Agreement between Hawk Corporation and Continental
Stock Transfer & Trust Company, as Rights Agent, dated as of January 16, 1998
(the “RightsAgreement”), as amended from time to time, the terms of which are
hereby incorporated herein by reference and a copy of which is on file at the
principal executive offices of Hawk Corporation.  Under certain circumstances,
as set forth in the Rights Agreement, such Rights will be evidenced by separate
certificates and will no longer be evidenced by this certificate.  Hawk
Corporation will mail to the holder of this certificate a summary of the Rights
Agreement (as in effect on the date of mailing) without charge promptly after
receipt of a written request therefor.  Under certain circumstances, Rights that
are or were beneficially owned by Acquiring Persons or their Affiliates or
Associates (as such terms are defined in the Rights Agreement) and any
subsequent holder of such Rights may become null and void.


With respect to such certificates containing the foregoing legend, until the
Distribution Date, the Rights associated with the Common Shares represented by
such certificates shall be evidenced by such certificates alone, and the
surrender for transfer of any such certificate shall also constitute the
transfer of the Rights associated with the Common Shares represented
thereby.  In the event that the Company purchases or acquires any Common Shares
after the Effective Date but prior to the Distribution Date, any Rights
associated with such Common Shares shall be deemed cancelled and retired so that
the Company shall not be entitled to exercise any Rights associated with the
Common Shares which are no longer outstanding.


Section 4.                                 Form of Rights Certificate.


(a)            The Rights Certificates (and the forms of election to purchase
shares and of assignment to be printed on the reverse thereof) shall each be
substantially in the form set forth in Exhibit B hereto and may have such marks
of identification or designation and such legends, summaries or endorsements
printed thereon as the Company may deem appropriate (but which do not materially
affect the rights, duties, liabilities, obligations or responsibilities of the
Rights Agent) and as are not inconsistent with the provisions of this Agreement,
or as may be required to comply with any applicable law or with any rule or
regulation made pursuant thereto or with any rule or regulation of any stock
exchange on which the Rights may from time to time be listed, or to conform to
usage.  Subject to the provisions of Section 11 and Section 22 hereof, the
Rights Certificates, whenever distributed, shall be dated as of the Effective
Date, and on their face shall entitle the holders thereof to purchase such
number of one one-thousandths of a Preferred Share as shall be set forth therein
at the price per one one-thousandth of a Preferred Share set forth therein (the
“PurchasePrice”), but the amount and type of securities purchasable upon the
exercise of each Right and the Purchase Price thereof shall be subject to
adjustment as provided herein.


(b)            Any Rights Certificate issued pursuant to Section 3(a) or Section
22 hereof that represents Rights which are null and void pursuant to Section
7(e) of this Agreement, any Rights Certificate issued pursuant to Section 6 or
Section 11 hereof upon transfer, exchange, replacement or adjustment of any
other Rights Certificate referred to in this sentence, and any Rights
Certificate transferred pursuant to a plan, arrangement or understanding that
the Board of Directors has determined is part of or has, as a primary purpose or
effect, the avoidance of Section 7(e) shall contain (to the extent feasible) the
following legend:


The Rights represented by this Right Certificate are or were beneficially owned
by a Person who was or became an Acquiring Person or an Affiliate or Associate
of an Acquiring Person (as such terms are defined in the Rights
Agreement).  Accordingly, this Right Certificate and the Rights represented
hereby may become null and void in the circumstances specified in Section 7(e)
of the Rights Agreement.


The provisions of Section 7(e) of this Rights Agreement shall be operative
whether or not the foregoing legend is contained on any such Rights Certificate.


Section 5.                                 Countersignature and
Registration.  The Rights Certificates shall be executed on behalf of the
Company by its Chairman of the Board, its Vice-Chairman of the Board, its Chief
Executive Officer, its President, any of its Vice Presidents, or its Treasurer,
either manually or by facsimile signature, shall have affixed thereto the
Company’s seal or a facsimile thereof, and shall be attested by the Secretary or
an Assistant Secretary of the Company, either manually or by facsimile
signature.  The Rights Certificates shall be countersigned by the Rights Agent
and shall not be valid for any purpose unless so countersigned.  In case any
officer of the Company who shall have signed any of the Rights Certificates
shall cease to be such officer of the Company before countersignature by the
Rights Agent and issuance and delivery by the Company, such Rights Certificates,
nevertheless, may be countersigned by the Rights Agent and issued and delivered
by the Company with the same force and effect as though the person who signed
such Rights Certificates had not ceased to be such officer of the Company; and
any Rights Certificates may be signed on behalf of the Company by any person
who, at the actual date of the execution of such Rights Certificate, shall be a
proper officer of the Company to sign such Rights Certificate, although at the
date of the execution of this Rights Agreement any such person was not such an
officer.


Following the Distribution Date, the Rights Agent will keep or cause to be kept,
at its office designated as the appropriate place for surrender of such Rights
Certificate for transfer, books for registration and transfer of the Rights
Certificates issued hereunder.  Such books shall show the names and addresses of
the respective holders of the Rights Certificates, the number of Rights
evidenced on its face by each of the Rights Certificates and the certificate
number and the date of each of the Rights Certificates.


Section 6.                                 Transfer, Split-Up, Combination and
Exchange of Rights Certificates; Mutilated, Destroyed, Lost or Stolen Rights
Certificates.  Subject to the provisions of Section 4(b), Section 7(e) and
Section 14 hereof, at any time after the close of business on the Distribution
Date, and at or prior to the close of business on the earlier of the Redemption
Date or the Final Expiration Date, any Rights Certificate or Rights Certificates
may be transferred, split up, combined or exchanged for another Rights
Certificate or Rights Certificates, entitling the registered holder to purchase
a like number of one one-thousandths of a Preferred Share (or, following a
Triggering Event, other securities, as the case may be) as the Rights
Certificate or Rights Certificates surrendered then entitled such holder (or
former holder in the case of a transfer) to purchase.  Any registered holder
desiring to transfer, split up, combine or exchange any Rights Certificate or
Rights Certificates shall make such request in writing delivered to the Rights
Agent, and shall surrender the Rights Certificate or Rights Certificates to be
transferred, split up, combined or exchanged at the principal office or offices
of the Rights Agent designated for such purpose.  Neither the Rights Agent nor
the Company shall be obligated to take any action whatsoever with respect to the
transfer of any such surrendered Rights Certificate until the registered holder
shall have completed and signed the certificate contained in the form of
assignment on the reverse side of such Rights Certificate and shall have
provided such additional evidence of the identity of the Beneficial Owner (or
former Beneficial Owner) or Affiliates or Associates thereof as the Company
shall reasonably request.  Thereupon the Rights Agent shall, subject to Section
4(b), Section 7(e) and Section 14 hereof, countersign and deliver to the Person
entitled thereto a Rights Certificate or Rights Certificates, as the case may
be, as so requested.  The Company may require payment of a sum sufficient to
cover any tax or governmental charge that may be imposed in connection with any
transfer, split-up, combination or exchange of Rights Certificates.


Upon receipt by the Company and the Rights Agent of evidence reasonably
satisfactory to them of the loss, theft, destruction or mutilation of a Rights
Certificate, and, in case of loss, theft or destruction, of indemnity or
security reasonably satisfactory to them, and, at the Company’s request,
reimbursement to the Company and the Rights Agent of all reasonable expenses
incidental thereto, and upon surrender to the Rights Agent and cancellation of
the Rights Certificate if mutilated, the Company will execute and deliver a new
Rights Certificate of like tenor to the Rights Agent for countersignature and
delivery to the registered holder in lieu of the Rights Certificate so lost,
stolen, destroyed or mutilated.


Section 7.                                 Exercise of Rights; Purchase Price;
Expiration Date of Rights.


(a)            Subject to Section 7(e) hereof, the registered holder of any
Rights Certificate may exercise the Rights evidenced thereby (except as
otherwise provided herein) in whole or in part at any time after the
Distribution Date upon surrender of the Rights Certificate, with the appropriate
form of election to purchase and the certificate on the reverse side thereof
duly executed, to the Rights Agent at the principal office or offices of the
Rights Agent designated for such purpose, together with payment of the aggregate
Purchase Price for the total number of one one-thousandths of a Preferred Share
(or other securities, as the case may be) as to which such surrendered Rights
are exercised, at or prior to the earliest of (i) the close of business on
January 4, 2018 (the “FinalExpirationDate”), (ii) the time at which the Rights
are redeemed as provided in Section 23 hereof (the “RedemptionDate”), (iii) the
time at which the Rights are exchanged as provided in Section 24 hereof, or (iv)
the consummation of a transaction contemplated by Section 13(d) hereof.


(b)            The Purchase Price for each one one-thousandth of a Preferred
Share pursuant to the exercise of a Right shall initially be $70.00, shall be
subject to adjustment from time to time as provided in the next sentence and in
Sections 11 and 13(a) hereof and shall be payable in accordance with paragraph
(c) below. Anything in this Agreement to the contrary notwithstanding, in the
event that, at any time after the date of this Agreement and prior to the
Distribution Date, the Company shall (i) declare or pay any dividend on the
Common Shares payable in Common Shares or (ii) effect a subdivision, combination
or consolidation of the Common Shares (by reclassification or otherwise than by
payment of dividends in Common Shares) into a greater or lesser number of Common
Shares, then in any such case, each Common Share outstanding following such
subdivision, combination or consolidation shall continue to have a Right
associated therewith and the Purchase Price following any such event shall be
proportionately adjusted to equal the result obtained by multiplying the
Purchase Price immediately prior to such event by a fraction the numerator of
which shall be the total number of Common Shares outstanding immediately prior
to the occurrence of the event and the denominator of which shall be the total
number of Common Shares outstanding immediately following the occurrence of such
event. The adjustment provided for in the preceding sentence shall be made
successively whenever such a dividend is declared or paid or such a subdivision,
combination or consolidation is effected.


(c)            Upon receipt of a Rights Certificate representing exercisable
Rights, with the appropriate form of election to purchase and the certificate
duly executed, accompanied by payment of the Purchase Price for the Preferred
Shares (or other securities, as the case may be) to be purchased and an amount
equal to any applicable transfer tax required to be paid by the holder of such
Rights Certificate in accordance with Section 6 hereof by certified check,
cashier’s check or money order payable to the order of the Company, the Rights
Agent shall, subject to Section 20(k), thereupon promptly (i) (A) requisition
from any transfer agent of the Preferred Shares (or make available, if the
Rights Agent is the transfer agent) certificates for the number of Preferred
Shares to be purchased and the Company hereby irrevocably authorizes its
transfer agent to comply with all such requests, or (B) if the Company, in its
sole discretion, shall have elected to deposit the Preferred Shares issuable
upon exercise of the Rights hereunder into a depositary, requisition from the
depositary agent depositary receipts representing such number of one
one-thousandths of a Preferred Share as are to be purchased (in which case
certificates for the Preferred Shares represented by such receipts shall be
deposited by the transfer agent with the depositary agent) and the Company will
direct the depositary agent to comply with such requests, (ii) when appropriate,
requisition from the Company the amount of cash, if any, to be paid in lieu of
issuance of fractional shares in accordance with Section 14 hereof, (iii) after
receipt of such certificates or depositary receipts, cause the same to be
delivered to or upon the order of the registered holder of such Rights
Certificate, registered in such name or names as may be designated by such
holder, and (iv) when appropriate, after receipt thereof, deliver such cash to
or upon the order of the registered holder of such Rights Certificate.  In the
event that the Company is obligated to issue other securities (including Common
Shares) of the Company pursuant to Section 11(a) hereof, the Company will make
all arrangements necessary so that such other securities are available for
distribution by the Rights Agent, if and when appropriate.


In addition, in the case of an exercise of the Rights by a holder pursuant to
Section 11(a)(ii), the Rights Agent shall return such Rights Certificate to the
registered holder thereof after imprinting, stamping or otherwise indicating
thereon that the rights represented by such Rights Certificate no longer include
the rights provided by Section 11(a)(ii) of the Rights Agreement and if less
than all the Rights represented by such Rights Certificate were so exercised,
the Rights Agent shall indicate on the Rights Certificate the number of Rights
represented thereby which continue to include the rights provided by Section
11(a)(ii).


(d)            In case the registered holder of any Rights Certificate shall
exercise (except pursuant to Section 11(a)(ii)) less than all the Rights
evidenced thereby, a new Rights Certificate evidencing Rights equivalent to the
Rights remaining unexercised shall be issued by the Rights Agent and delivered
to the registered holder of such Rights Certificate or to his duly authorized
assigns, subject to the provisions of Section 14 hereof, or the Rights Agent
shall place an appropriate notation on the Rights Certificate with respect to
those Rights exercised.


(e)            Notwithstanding anything in this Agreement to the contrary, from
and after the first occurrence of a Section 11(a)(ii) Event, any Rights
beneficially owned by (i) an Acquiring Person or an Affiliate or Associate of an
Acquiring Person, (ii) a transferee of an Acquiring Person (or of any Affiliate
or Associate thereof) who becomes a transferee after the Acquiring Person
becomes such, or (iii) a transferee of an Acquiring Person (or of any Affiliate
or Associate thereof) who becomes a transferee prior to or concurrently with the
Acquiring Person becoming such and receives such Rights pursuant to either (A) a
transfer (whether or not for consideration) from the Acquiring Person to holders
of equity interests in such Acquiring Person or to any Person with whom the
Acquiring Person has a continuing agreement, arrangement or understanding
regarding the transferred Rights or (B) a transfer that the Board of Directors
has determined is part of a plan, arrangement or understanding which has as a
primary purpose or effect the avoidance of this Section 7(e), shall become null
and void without any further action and no holder of such Rights shall have any
rights whatsoever with respect to such Rights, whether under any provision of
this Agreement or otherwise.  The Company shall use all reasonable efforts to
insure that the provisions of this Section 7(e) and Section 4(b) hereof are
complied with, but shall have no liability to any holder of Rights Certificates
or other Person as a result of its failure to make any determinations with
respect to an Acquiring Person or its Affiliates, Associates or transferees
hereunder.


(f)            Notwithstanding anything in this Agreement to the contrary,
neither the Rights Agent nor the Company shall be obligated to undertake any
action with respect to a registered holder upon the occurrence of any purported
exercise as set forth in this Section 7 unless such registered holder shall have
(i) completed and signed the certificate contained in the appropriate form of
election to purchase set forth on the reverse side of the Rights Certificate
surrendered for such exercise, and (ii) provided such additional evidence of the
identity of the Beneficial Owner (or former Beneficial Owner) or Affiliates or
Associates thereof as the Company shall reasonably request.


(g)            On a date no later than January 4, 2011, and at least once prior
to each successive three year anniversary of that date, a committee composed of
non-management members of the Board of Directors who have been determined by the
Board of Directors to be “independent directors” in accordance with the American
Stock Exchange listing standards (the “TIDECommittee”) shall meet to review the
terms and conditions of this Agreement, including whether the termination or
modification of this Agreement is in the best interests of the Company, its
stockholders and any other relevant constituencies of the Company.  Following
each meeting, the TIDE Committee shall communicate its conclusions to the full
Board of Directors, including any recommendation based on its review as to
whether this Agreement should be modified or the Rights should be
terminated.  The Company shall give the Rights Agent written notice of any such
recommendations adopted by the Board of Directors promptly after any such action
is taken by the Board of Directors.  The TIDE Committee, when reviewing the
terms and conditions of this Agreement, shall have the power and authority
(i) to set its own agenda and to retain at the expense of the Company such legal
counsel, investment bankers and other advisors as it deems appropriate in order
to assist it to carry out its foregoing responsibilities under this Agreement,
and (ii) to review all information of the Company and consider all factors it
deems relevant to any such review.


Section 8.                                 Cancellation and Destruction of
Rights Certificates.  All Rights Certificates surrendered for the purpose of
exercise (other than a partial exercise), transfer, split up, combination or
exchange shall, if surrendered to the Company or any of its agents, be delivered
to the Rights Agent for cancellation or in canceled form, or, if surrendered to
the Rights Agent, shall be canceled by it, and no Rights Certificates shall be
issued in lieu thereof except as expressly permitted by any of the provisions of
this Rights Agreement.  The Company shall deliver to the Rights Agent for
cancellation and retirement, and the Rights Agent shall so cancel and retire,
any other Rights Certificate purchased or acquired by the Company otherwise than
upon the exercise thereof.  The Rights Agent shall deliver all canceled Rights
Certificates to the Company, or shall, at the written request of the Company,
destroy such canceled Rights Certificates, and in such case shall deliver a
certificate of destruction thereof to the Company.


Section 9.                                 Reservation and Availability of
Preferred Shares.  The Company covenants and agrees that at all times prior to
the occurrence of a Section 11(a)(ii) Event it will cause to be reserved and
kept available out of its authorized and unissued Preferred Shares, or any
authorized and issued Preferred Shares held in its treasury, the number of
Preferred Shares that will be sufficient to permit the exercise in full of all
outstanding Rights and, after the occurrence of a Section 11(a)(ii) Event,
shall, to the extent reasonably practicable, so reserve and keep available a
sufficient number of Common Shares (and/or other securities) which may be
required to permit the exercise in full of the Rights pursuant to this
Agreement.


So long as the Preferred Shares (and, after the occurrence of a Section
11(a)(ii) Event, Common Shares or any other securities) issuable upon the
exercise of the Rights may be listed on any national securities exchange, the
Company shall use its best efforts to cause, from and after such time as the
Rights become exercisable, all shares (or other securities) reserved for such
issuance to be listed on such exchange upon official notice of issuance upon
such exercise.


The Company covenants and agrees that it will take all such action as may be
necessary to ensure that all Preferred Shares (or Common Shares and/or other
securities, as the case may be) delivered upon exercise of Rights shall, at the
time of delivery of the certificates for such shares or other securities
(subject to payment of the Purchase Price), be duly and validly authorized and
issued and fully paid and non-assessable shares or securities.


The Company further covenants and agrees that it will pay when due and payable
any and all federal and state transfer taxes and charges which may be payable in
respect of the issuance or delivery of the Rights Certificates or of any
Preferred Shares (or Common Shares and/or other securities, as the case may be)
upon the exercise of Rights.  The Company shall not, however, be required to pay
any transfer tax which may be payable in respect of any transfer or delivery of
Rights Certificates to a person other than, or the issuance or delivery of
certificates or depositary receipts for the Preferred Shares (or Common Shares
and/or other securities, as the case may be) in a name other than that of, the
registered holder of the Rights Certificates evidencing Rights surrendered for
exercise, or to issue or deliver any certificates for Preferred Shares or
depositary receipts for Preferred Shares (or other securities, as the case may
be) upon the exercise of any Rights, until any such tax shall have been paid
(any such tax being payable by the holder of such Rights Certificate at the time
of surrender) or until it has been established to the Company’s reasonable
satisfaction that no such tax is due.


The Company shall use its best efforts to (i) file, as soon as practicable
following the Shares Acquisition Date (or, if required by law, at such earlier
time following the Distribution Date as so required), a registration statement
under the Act, with respect to the securities purchasable upon exercise of the
Rights on an appropriate form, (ii) cause such registration statement to become
effective as soon as practicable after such filing, and (iii) cause such
registration statement to remain effective (with a prospectus at all times
meeting the requirements of the Act and the rules and regulations thereunder)
until the date of the expiration of the rights provided by Section
11(a)(ii).  The Company will also take such action as may be appropriate under
the blue sky laws of the various states.


Section 10.                                 Preferred Shares Record Date.  Each
person in whose name any certificate for Preferred Shares (or Common Shares
and/or other securities, as the case may be) is issued upon the exercise of
Rights shall for all purposes be deemed to have become the holder of record of
the Preferred Shares (or Common Shares and/or other securities, as the case may
be) represented thereby on, and such certificate shall be dated, the date upon
which the Rights Certificate evidencing such Rights was duly surrendered and
payment of the Purchase Price (and any applicable transfer taxes) was made;
provided, however, that, if the date of such surrender and payment is a date
upon which the Preferred Shares (or Common Shares and/or other securities, as
the case may be) transfer books of the Company are closed, such person shall be
deemed to have become the record holder of such shares on, and such certificate
shall be dated, the next succeeding Business Day on which the Preferred Shares
(or Common Shares and/or other securities, as the case may be) transfer books of
the Company are open.


Section 11.                                 Adjustment of Purchase Price, Number
and Kind of Shares or Number of Rights.  The Purchase Price, the number and kind
of shares covered by each Right and the number of Rights outstanding are subject
to adjustment from time to time as provided in this Section 11.


(a)            (i)            In the event the Company shall at any time after
the date of this Agreement (A) declare a dividend on the Preferred Shares
payable in Preferred Shares, (B) subdivide the outstanding Preferred Shares or
(C) combine the outstanding Preferred Shares into a smaller number of Preferred
Shares or (D) issue any shares of its capital stock in a reclassification of the
Preferred Shares (including any such reclassification in connection with a
consolidation or merger in which the Company is the continuing or surviving
corporation), except as otherwise provided in this Section 11(a) and Section
7(e) hereof, the Purchase Price in effect at the time of the record date for
such dividend or of the effective date of such subdivision, combination or
reclassification, and the number and kind of shares of capital stock issuable on
such date, shall be proportionately adjusted so that the holder of any Right
exercised after such time shall be entitled to receive the aggregate number and
kind of shares of capital stock which, if such Right had been exercised
immediately prior to such date and at a time when the Preferred Shares transfer
books of the Company were open, such holder would have owned upon such exercise
and been entitled to receive by virtue of such dividend, subdivision,
combination or reclassification; provided, however, that in no event shall the
consideration to be paid upon the exercise of one Right be less than the
aggregate par value of the shares of capital stock of the Company issuable upon
exercise of one Right.  If an event occurs which would require an adjustment
under both Section 11(a)(i) and Section 11(a)(ii), the adjustment provided for
in this Section 11(a)(i) shall be in addition to, and shall be made prior to,
any adjustment required pursuant to Section 11(a)(ii).


(ii)            In the event that any Person, alone or together with its
Affiliates and Associates, shall become an Acquiring Person, then proper
provision shall be made so that each holder of a Right (except as provided below
and in Section 7(e) hereof) shall, for a period of 60 days after the later of
the occurrence of any such event or the effective date of an appropriate
registration statement under the Act pursuant to Section 9 hereof, have a right
to receive, upon exercise thereof at a price equal to the then current Purchase
Price, in accordance with the terms of this Agreement, such number of Class A or
Class B Common Shares, as the case may be (or, in the discretion of the Board of
Directors, one one-thousandths of a Preferred Share), as shall equal the result
obtained by (x) multiplying the then current Purchase Price by the then number
of one one-thousandths of a Preferred Share for which a Right was exercisable
immediately prior to the first occurrence of a Section 11(a)(ii) Event, and (y)
dividing that product by 50% of the then current per share market price of the
Company’s Class A Common Shares (determined pursuant to Section 11(d) hereof) on
the date of such first occurrence (such number of shares being referred to as
the “AdjustmentShares”); provided, however, that if the transaction that would
otherwise give rise to the foregoing adjustment is also subject to the
provisions of Section 13 hereof, then only the provisions of Section 13 hereof
shall apply and no adjustment shall be made pursuant to this
Section 11(a)(ii).  Holders of Class B Common Shares that exercise Rights
associated with such Class B Common Shares in accordance with this
Section 11(a)(ii) shall only be entitled to receive Class B Common Shares upon
such exercise.


(iii)                       In the event that there shall not be sufficient
treasury shares or authorized but unissued (and unreserved) Common Shares to
permit the exercise in full of the Rights in accordance with the foregoing
subparagraph (ii) and the Rights become so exercisable (and the Board of
Directors has determined to make the Rights exercisable into fractions of a
Preferred Share), notwithstanding any other provision of this Agreement, to the
extent necessary and permitted by applicable law, each Right shall thereafter
represent the right to receive, upon exercise thereof at the then current
Purchase Price in accordance with the terms of this Agreement, (x) a number of
(or fractions of) Common Shares (up to the maximum number of Common Shares which
may permissibly be issued) and (y) one one-thousandth of a Preferred Share or a
number of (or fractions of) other equity securities of the Company (or, in the
discretion of the Board of Directors, debt) which the Board of Directors has
determined to have the same aggregate current market value (determined pursuant
to Sections 11(d)(i) and (ii) hereof, to the extent applicable) as one Common
Share (such number of, or fractions of, Preferred Shares (or other equity
securities or debt of the Company) being referred to as a
“capitalstockequivalent”), equal in the aggregate to the number of Adjustment
Shares; provided, however, if sufficient Common Shares and/or capital stock
equivalents are unavailable, then the Company shall, to the extent permitted by
applicable law, take all such action as may be necessary to authorize additional
Common Shares or capital stock equivalents for issuance upon exercise of the
Rights, including the calling of a meeting of stockholders; and provided,
further, that if the Company is unable to cause sufficient Common Shares and/or
capital stock equivalents to be available for issuance upon exercise in full of
the Rights, then each Right shall thereafter represent the right to receive the
Adjusted Number of Shares upon exercise at the Adjusted Purchase Price (as such
terms are hereinafter defined).  As used herein, the term
“AdjustedNumberofShares” shall be equal to that number of (or fractions of)
Common Shares (and/or capital stock equivalents) equal to the product of (x) the
number of Adjustment Shares and (y) a fraction, the numerator of which is the
number of Common Shares (and/or capital stock equivalents) available for
issuance upon exercise of the Rights and the denominator of which is the
aggregate number of Adjustment Shares otherwise issuable upon exercise in full
of all Rights (assuming there were a sufficient number of Common Shares
available) (such fraction being referred to as the “ProrationFactor”).  The
“AdjustedPurchasePrice” shall mean the product of the Purchase Price and the
Proration Factor.  The Board of Directors may, but shall not be required to,
establish procedures to allocate the right to receive Common Shares and capital
stock equivalents upon exercise of the Rights among holders of Rights.


(b)            In case the Company shall fix a record date for the issuance of
rights (other than the Rights), options or warrants to all holders of Preferred
Shares entitling them (for a period expiring within 45 calendar days after such
record date) to subscribe for or purchase Preferred Shares (or shares having the
same rights and privileges as the Preferred Shares (“equivalent preferred
shares”)) or securities convertible into Preferred Shares or equivalent
preferred shares at a price per Preferred Share or equivalent preferred share
(or having a conversion price per share, if a security convertible into
Preferred Shares or equivalent preferred shares) less than the then current per
share market price of the Preferred Shares (as determined pursuant to
Section 11(d) hereof) on such record date, the Purchase Price to be in effect
after such record date shall be determined by multiplying the Purchase Price in
effect immediately prior to such record date by a fraction, the numerator of
which shall be the number of Preferred Shares outstanding on such record date
plus the number of Preferred Shares which the aggregate offering price of the
total number of Preferred Shares and/or equivalent preferred shares so to be
offered (and/or the aggregate initial conversion price of the convertible
securities so to be offered) would purchase at such current per share market
price, and the denominator of which shall be the number of Preferred Shares
outstanding on such record date plus the number of additional Preferred Shares
and/or equivalent preferred shares to be offered for subscription or purchase
(or into which the convertible securities so to be offered are initially
convertible); provided, however, that in no event shall the consideration to be
paid upon the exercise of one Right be less than the aggregate par value of the
shares of capital stock of the Company issuable upon the exercise of one
Right.  In case such subscription price may be paid in a consideration part or
all of which shall be in a form other than cash, the value of such consideration
shall be determined in good faith by the Board of Directors, whose determination
shall be described in a statement filed with the Rights Agent and shall be
binding on the Rights Agent.  Preferred Shares owned by or held for the account
of the Company shall not be deemed outstanding for the purpose of any such
computation.  Such adjustment shall be made successively whenever such a record
date is fixed; and in the event that such rights, options or warrants are not so
issued, the Purchase Price shall be adjusted to be the Purchase Price which
would then be in effect if such record date had not been fixed.


(c)            In case the Company shall fix a record date for the making of a
distribution to all holders of the Preferred Shares (including any such
distribution made in connection with a consolidation or merger in which the
Company is the continuing or surviving corporation) of evidences of indebtedness
or assets (other than a regular quarterly cash dividend or a dividend payable in
Preferred Shares) or subscription rights or warrants (excluding those referred
to in Section 11(b) hereof), the Purchase Price to be in effect after such
record date shall be determined by multiplying the Purchase Price in effect
immediately prior to such record date by a fraction, the numerator of which
shall be the then current per share market price (as determined pursuant to
Section 11(d) hereof) of the Preferred Shares on such record date, less the fair
market value (as determined in good faith by a the Board of Directors, whose
determination shall be described in a statement filed with the Rights Agent and
shall be binding on the Rights Agent) of the portion of the assets or evidences
of indebtedness so to be distributed or of such subscription rights or warrants
applicable to one Preferred Share and the denominator of which shall be such
current per share market price of the Preferred Shares; provided, however, that
in no event shall the consideration to be paid upon the exercise of one Right be
less than the aggregate par value of the shares of capital stock of the Company
to be issued upon exercise of one Right.  Such adjustments shall be made
successively whenever such a record date is fixed; and in the event that such
distribution is not so made, the Purchase Price shall again be adjusted to be
the Purchase Price which would then be in effect if such record date had not
been fixed.


(d)            (i)            For the purpose of any computation hereunder, the
“current per share market price” of any security (a “Security” for the purpose
of this Section 11(d)(i)) on any date shall be deemed to be the average of the
daily closing prices per share of such Security for the 30 consecutive Trading
Days (as such term is hereinafter defined) immediately prior to such date;
provided, however, that in the event that the current per share market price of
the Security is determined during a period following the announcement by the
issuer of such Security of (A) a dividend or distribution on such Security
payable in shares of such Security or securities convertible into such shares,
or (B) any subdivision, combination or reclassification of such Security and
prior to the expiration of 30 Trading Days after the ex-dividend date for such
dividend or distribution, or the record date for such subdivision, combination
or reclassification, then, and in each such case, the current per share market
price shall be appropriately adjusted to reflect the current market price per
share equivalent of such Security.  The closing price for each day shall be the
last sale price, regular way, or, in case no such sale takes place on such day,
the average of the closing bid and asked prices, regular way, in either case as
reported in the principal consolidated transaction reporting system with respect
to securities listed or admitted to trading on the New York Stock Exchange or,
if the Security is not listed or admitted to trading on the New York Stock
Exchange, as reported in the principal consolidated transaction reporting system
with respect to securities listed on the principal national securities exchange
on which the Security is listed or admitted to trading or, if the Security is
not listed or admitted to trading on any national securities exchange, the last
quoted price or, if not so quoted, the average of the high bid and low asked
prices in the over-the-counter market, as reported by NASDAQ, such other
exchange or market system then in use, or, if on any such date the Security is
not quoted by any such organization, the average of the closing bid and asked
prices as furnished by a professional market maker making a market in the
Security selected by a majority of members of the Board of Directors.  If on any
such date no such market maker is making a market in the Security, the fair
value of the Security on such date as determined in good faith by the Board of
Directors or by an independent investment banking firm selected by the Board of
Directors.  The term “TradingDay” shall mean a day on which the principal
national securities exchange on which the Security is listed or admitted to
trading is open for the transaction of business or, if the Security is not
listed or admitted to trading on any national securities exchange, a Business
Day.  Subject to Section 11(d)(ii) hereof, if any Security is not publicly held
or so listed or traded, the “current per share market price” of such Security
shall mean the fair market value per share as determined in good faith by the
Board of Directors or by an independent investment banking firm selected by the
Board of Directors, whose determination shall be described in a statement filed
with the Rights Agent and shall be binding on the Rights Agent.


(ii)            For the purpose of any computation hereunder, the
“currentpersharemarketprice” of the Preferred Shares (or one one-thousandth of a
Preferred Share) shall be determined in accordance with the method set forth in
Section 11(d)(i).  If the Preferred Shares are not publicly traded, the
“currentpersharemarketprice” of the Preferred Shares shall be conclusively
deemed to be the current per share market price of the Class A Common Shares as
determined pursuant to Section 11(d)(i) (appropriately adjusted to reflect any
stock split, stock dividend or similar transaction occurring after the date
hereof), multiplied by one thousand.  If neither the Class A Common Shares nor
the Preferred Shares are publicly held or so listed or traded,
“currentpersharemarketprice” shall mean the fair value per share as determined
in good faith by the Board of Directors or by an independent investment banking
firm selected by the Board of Directors, whose determination shall be described
in a statement filed with the Rights Agent and shall be binding on the Rights
Agent.


(e)            Anything herein to the contrary notwithstanding, no adjustment in
the Purchase Price shall be required unless such adjustment would require an
increase or decrease of at least 1% in the Purchase Price; provided, however,
that any adjustments which by reason of this Section 11(e) are not required to
be made shall be carried forward and taken into account in any subsequent
adjustment.  All calculations under this Section 11 shall be made to the nearest
cent or to the nearest one one-thousandth of a Preferred Share, or one
ten-thousandth of any other share or security, as the case may
be.  Notwithstanding the first sentence of this Section 11(e), any adjustment
required by this Section 11 shall be made no later than the earlier of (i) three
years from the date of the transaction which mandates such adjustment or (ii)
the Final Expiration Date.


(f)            If, as a result of an adjustment made pursuant to Section
11(a)(ii) or Section 13(a) hereof, the holder of any Right thereafter exercised
shall become entitled to receive any shares of capital stock of the Company
other than Preferred Shares, thereafter the number of such other shares so
receivable upon exercise of any Right shall be subject to adjustment from time
to time in a manner and on terms as nearly equivalent as practicable to the
provisions with respect to the Preferred Shares contained in Section 11(a)
through (c), inclusive, and the provisions of Sections 7, 9, 10, 13 and 14 with
respect to the Preferred Shares shall apply on like terms to any such other
shares.


(g)            All Rights originally issued by the Company subsequent to any
adjustment made to the Purchase Price hereunder shall evidence the right to
purchase, at the adjusted Purchase Price, the number of one one-thousandths of a
Preferred Share purchasable from time to time hereunder upon exercise of the
Rights, all subject to further adjustment as provided herein.


(h)            Unless the Company shall have exercised its election as provided
in Section 11(i) hereof, upon each adjustment of the Purchase Price as a result
of the calculations made in Sections 11(b) and 11(c) hereof, each Right
outstanding immediately prior to the making of such adjustment shall thereafter
evidence the right to purchase, at the adjusted Purchase Price, that number of
one one-thousandths of a Preferred Share (calculated to the nearest one
ten-thousandth of a Preferred Share) obtained by (i) multiplying (x) the number
of Preferred Shares covered by a Right immediately prior to this adjustment of
the Purchase Price by (y) the Purchase Price in effect immediately prior to such
adjustment of the Purchase Price and (ii) dividing the product so obtained by
the Purchase Price in effect immediately after such adjustment of the Purchase
Price.


(i)            The Company may elect on or after the date of any adjustment of
the Purchase Price to adjust the number of Rights, in lieu of any adjustment in
the number of one one-thousandths of a Preferred Share purchasable upon the
exercise of a Right. Each of the Rights outstanding after such adjustment of the
number of Rights shall be exercisable for the number of one one-thousandths of a
Preferred Share for which a Right was exercisable immediately prior to such
adjustment. Each Right held of record prior to such adjustment of the number of
Rights shall become that number of Rights (calculated to the nearest one
ten-thousandth) obtained by dividing the Purchase Price in effect immediately
prior to adjustment of the Purchase Price by the Purchase Price in effect
immediately after adjustment of the Purchase Price. The Company shall make a
public announcement of its election to adjust the number of Rights, indicating
the record date for the adjustment, and, if known at the time, the amount of the
adjustment to be made. This record date may be the date on which the Purchase
Price is adjusted or any day thereafter, but, if the Rights Certificates have
been issued, shall be at least ten days later than the date of the public
announcement. If Rights Certificates have been issued, upon each adjustment of
the number of Rights pursuant to this Section 11(i), the Company shall, as
promptly as practicable, cause to be distributed to holders of record of Rights
Certificates on such record date Rights Certificates evidencing, subject to
Section 14 hereof, the additional Rights to which such holders shall be entitled
as a result of such adjustment, or, at the option of the Company, shall cause to
be distributed to such holders of record in substitution and replacement for the
Rights Certificates held by such holders prior to the date of adjustment, and
upon surrender thereof, if required by the Company, new Rights Certificates
evidencing all the Rights to which such holders shall be entitled after such
adjustment.  Rights Certificates so to be distributed shall be issued, executed
and countersigned in the manner provided for herein (and may bear, at the option
of the Company, the adjusted Purchase Price) and shall be registered in the
names of the holders of record of Rights Certificates on the record date
specified in the public announcement.


(j)            Irrespective of any adjustment or change in the Purchase Price or
the number of Preferred Shares issuable upon the exercise of the Rights, the
Rights Certificates theretofore and thereafter issued may continue to express
the Purchase Price per share and the number of shares which were expressed in
the initial Rights Certificates issued hereunder.


(k)            Before taking any action that would cause an adjustment reducing
the Purchase Price below the then par value, if any, of the number of one
one-thousandths of a Preferred Share, Common Shares or other securities issuable
upon exercise of the Rights, the Company shall take any corporate action which
may, in the opinion of its counsel, be necessary in order that the Company may
validly and legally issue such number of fully paid and non-assessable one
one-thousandths of a Preferred Share, Common Shares or other securities at such
adjusted Purchase Price.


(1)            In any case in which this Section 11 shall require that an
adjustment in the Purchase Price be made effective as of a record date for a
specified event, the Company may elect to defer until the occurrence of such
event the issuance to the holder of any Right exercised after such record date
the number of one one-thousandths of a Preferred Share, Common Shares or other
securities of the Company, if any, issuable upon such exercise over and above
the number of one one-thousandths of a Preferred Share, Common Shares or other
securities of the Company, if any, issuable upon exercise on the basis of the
Purchase Price in effect prior to such adjustment; provided, however, that the
Company shall deliver to such holder a due bill or other appropriate instrument
evidencing such holder’s right to receive such additional shares upon the
occurrence of the event requiring such adjustment.


(m)                       Anything to the contrary in this Section 11
notwithstanding, the Company shall be entitled to make such reductions in the
Purchase Price, in addition to those adjustments expressly required by this
Section 11, as and to the extent that it in its sole discretion shall determine
to be advisable in order that (i) any consolidation or subdivision of the
Preferred Shares, (ii) issuance wholly for cash of Preferred Shares at less than
the current market price, (iii) issuance wholly for cash of Preferred Shares or
securities which by their terms are convertible into or exchangeable for
Preferred Shares, (iv) stock dividends, or (v) issuance of rights, options or
warrants referred to in this Section 11, hereafter made by the Company to
holders of its Preferred Shares shall not be taxable to such stockholders.


(n)            The Company covenants and agrees that it shall not, at any time
after the Distribution Date, (i) consolidate with any other Person (other than a
Subsidiary of the Company in a transaction which does not violate Section 11(o)
hereof), (ii) merge with or into any other Person (other than a Subsidiary of
the Company in a transaction which does not violate Section 11(o) hereof), or
(iii) sell or transfer (or permit any Subsidiary to sell or transfer), in one
transaction, or a series of related transactions, assets or earning power
aggregating more than 50% of the assets or earning power of the Company and its
Subsidiaries (taken as a whole) to any other Person or Persons (other than the
Company and/or any of its Subsidiaries in one or more transactions each of which
does not violate Section 11(o) hereof), if (x) at the time of or immediately
after such consolidation, merger, sale or transfer there are any charter or
bylaw provisions or any rights, warrants or other instruments or securities
outstanding or agreements in effect or other actions taken, which would
materially diminish or otherwise eliminate the benefits intended to be afforded
by the Rights or (y) prior to, simultaneously with or immediately after such
consolidation, merger or sale, the stockholders of the Person who constitutes,
or would constitute, the “Principal Party” for purposes of Section 13 hereof
shall have received a distribution of Rights previously owned by such Person or
any of its Affiliates and Associates.  The Company shall not consummate any such
consolidation, merger, sale or transfer unless prior thereto the Company and
such other Person shall have executed and delivered to the Rights Agent a
supplemental agreement evidencing compliance with this Section 11(n).


(o)            The Company covenants and agrees that, after the Distribution
Date, it will not, except as permitted by Section 23 or Section 27 hereof, take
(or permit any Subsidiary to take) any action the purpose of which is to, or if
at the time such action is taken it is reasonably foreseeable that the effect of
such action is to, materially diminish or otherwise eliminate the benefits
intended to be afforded by the Rights.


(p)            The exercise of rights under Section 11(a)(ii) shall only result
in the loss of rights under Section 11(a)(ii) to the extent so exercised and
shall not otherwise affect the rights represented by the Rights under this
Rights Agreement, including the rights represented by Section 13.


Section 12.                                 Certificate of Adjusted Purchase
Price or Number of Shares.  Whenever an adjustment is made as provided in
Section 11 or 13 hereof, the Company shall promptly (a) prepare a certificate
setting forth such adjustment, and a brief statement of the facts accounting for
such adjustment, (b) file with the Rights Agent and with each transfer agent for
the Common Shares and the Preferred Shares a copy of such certificate and (c)
mail a brief summary thereof to each holder of a Rights Certificate in
accordance with Section 26 hereof.  The Rights Agent shall be fully protected in
relying on any such certificate and on any adjustment therein contained.


Section 13.                                 Consolidation, Merger or Sale or
Transfer of Assets or Earning Power.


(a)            In the event that, on or following the Shares Acquisition Date,
directly or indirectly, (x) the Company shall consolidate with, or merge with
and into, any Interested Stockholder, or if in such merger or consolidation all
holders of Common Shares are not treated alike, (y) the Company shall
consolidate with, or merge with, any Interested Stockholder or, if in such
merger or consolidation all holders of Common Shares are not treated alike, and
the Company shall be the continuing or surviving corporation of such
consolidation or merger (other than, in a case of any transaction described in
(x) or (y), a merger or consolidation which would result in all of the
securities generally entitled to vote in the election of directors
(“votingsecurities”) of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into securities of the surviving entity) all of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation and the holders of such securities not having changed as a result
of such merger or consolidation), or (z) the Company shall sell or otherwise
transfer (or one or more of its Subsidiaries shall sell or otherwise transfer),
in one transaction or a series of related transactions, assets or earning power
aggregating more than 50% of the assets or earning power of the Company and its
Subsidiaries (taken as a whole) to any Interested Stockholder or Persons or, if
in such transaction all holders of Common Shares are not treated alike (other
than the Company or any Subsidiary of the Company in one or more transactions
each of which does not violate Section 11(o) hereof), then, and in each such
case (except as provided in Section 13(d) hereof), proper provision shall be
made so that (i) each holder of a Right, except as provided in Section 7(e)
hereof, shall thereafter have the right to receive, upon the exercise thereof at
a price equal to the then current Purchase Price, in accordance with the terms
of this Agreement and in lieu of Preferred Shares, such number of freely
tradable Common Shares of the Principal Party (as hereinafter defined), not
subject to any liens, encumbrances, rights of first refusal or other adverse
claims, as shall equal the result obtained by (A) multiplying the then current
Purchase Price by the number of one one-thousandths of a Preferred Share for
which a Right is then exercisable (without taking into account any adjustment
previously made pursuant to Section 11(a)(ii)) hereof and dividing that product
by (B) 50% of the then current per share market price of the Common Shares of
such Principal Party (determined pursuant to Section 11(d) hereof) on the date
of consummation of such Section 13 Event; (ii) such Principal Party shall
thereafter be liable for, and shall assume, by virtue of such Section 13 Event,
all the obligations and duties of the Company pursuant to this Agreement; (iii)
the term “Company” shall thereafter be deemed to refer to such Principal Party,
it being specifically intended that the provisions of Section 11 hereof shall
apply only to such Principal Party following the first occurrence of a Section
13 Event; and (iv) such Principal Party shall take such steps (including, but
not limited to, the reservation of a sufficient number of its Common Shares) in
connection with the consummation of any such transaction as may be necessary to
assure that the provisions hereof shall thereafter be applicable, as nearly as
reasonably may be, in relation to the Common Shares thereafter deliverable upon
the exercise of the Rights.


(b)            “PrincipalParty” shall mean (i) in the case of any transaction
described in clause (x) or (y) of the first sentence of Section 13(a), the
Person that is the issuer of any securities into which Common Shares of the
Company are converted in such merger or consolidation, and if no securities are
so issued, the Person that is the other party to such merger or consolidation
(including, if applicable, the Company if it is the surviving corporation); and
(ii) in the case of any transaction described in clause (z) of the first
sentence of Section 13(a), the Person that is the party receiving the greatest
portion of the assets or earning power transferred pursuant to such transaction
or transactions; provided, however, that in any of the foregoing cases:  (A) if
the Common Shares of such Person are not at such time and have not been
continuously over the preceding twelve month period registered under Section 12
of the Exchange Act, and such Person is a direct or indirect Subsidiary of
another Person the Common Shares of which are and have been so registered,
“PrincipalParty” shall refer to such other Person; (B) in case such Person is a
Subsidiary, directly or indirectly, of more than one Person, the Common Shares
of two or more of which are and have been so registered, “Principal Party” shall
refer to whichever of such Persons is the issuer of the Common Shares having the
greatest aggregate market value; and (C) in case such Person is owned, directly
or indirectly, by a joint venture formed by two or more Persons that are not
owned, directly or indirectly, by the same Person, the rules set forth in
clauses (A) and (B) above shall apply to each of the chains of ownership having
an interest in such joint venture as if such party were a “Subsidiary” of both
or all of such joint venturers and the Principal Parties in each such chain
shall bear the obligations set forth in this Section 13 in the same ratio as
their direct or indirect interests in such Person bear to the total of such
interests.


(c)            The Company shall not consummate any such consolidation, merger,
sale or transfer unless the Principal Party shall have a sufficient number of
its authorized Common Shares which have not been issued or reserved for issuance
to permit the exercise in full of the Rights in accordance with this Section 13
and unless prior thereto the Company and such Principal Party shall have
executed and delivered to the Rights Agent a supplemental agreement providing
for the terms set forth in paragraphs (a) and (b) of this Section 13 and further
providing that, as soon as practicable after the date of any consolidation,
merger, sale or transfer mentioned in paragraph (a) of this Section 13, the
Principal Party at its own expense shall:


(i)            prepare and file a registration statement under the Act with
respect to the Rights and the securities purchasable upon exercise of the Rights
on an appropriate form, and use its best efforts to cause such registration
statement to (A) become effective as soon as practicable after such filing and
(B) remain effective (with a prospectus at all times meeting the requirements of
the Act) until the Final Expiration Date; and


(ii)            use its best efforts to qualify or register the Rights and the
securities purchasable upon exercise of the Rights under the blue sky laws of
such jurisdictions as may be necessary or appropriate; and


(iii)                       deliver to holders of the Rights historical
financial statements for the Principal Party and each of its Affiliates which
comply in all material respects with the requirements for registration on Form
10 under the Exchange Act.


The provisions of this Section 13 shall similarly apply to successive mergers or
consolidations or sales or other transfers.  The rights under this Section 13
shall be in addition to the rights to exercise Rights and adjustments under
Section 11(a)(ii) and shall survive any exercise thereunder.


(d)            Notwithstanding anything in this Agreement to the contrary, the
provisions of this Section 13 shall not be applicable to a transaction described
in clauses (x) and (y) of Section 13(a) if:  (i) such transaction is consummated
with a Person or Persons who acquired Common Shares pursuant to a Permitted
Offer (or a wholly owned Subsidiary of any such Person or Persons); (ii) the
price per Common Share offered in such transaction is not less than the price
per Common Share paid to all holders of Common Shares whose shares were
purchased pursuant to such Permitted Offer; and (iii) the form of consideration
offered in such transaction is the same as the form of consideration paid
pursuant to such Permitted Offer.  Upon consummation of any such transaction
contemplated by this Section 13(d), all Rights hereunder shall expire.


Section 14.                                 Fractional Rights and Fractional
Shares.


(a)            The Company shall not be required to issue fractions of Rights or
to distribute Rights Certificates which evidence fractional Rights. In lieu of
such fractional Rights, there shall be paid to the registered holders of the
Rights Certificates with regard to which such fractional Rights would otherwise
be issuable, an amount in cash equal to the same fraction of the current market
value of a whole Right. For the purposes of this Section 14(a), the current
market value of a whole Right shall be the closing price of the Rights for the
Trading Day immediately prior to the date on which such fractional Rights would
have been otherwise issuable. The closing price of the Rights for any day shall
be the last sale price, regular way, or, in case no such sale takes place on
such day, the average of the closing bid and asked prices, regular way, in
either case as reported in the principal consolidated transaction reporting
system with respect to securities listed or admitted to trading on the New York
Stock Exchange or, if the Rights are not listed or admitted to trading on the
New York Stock Exchange, as reported in the principal consolidated transaction
reporting system with respect to securities listed on the principal national
securities exchange on which the Rights are listed or admitted to trading or, if
the Rights are not listed or admitted to trading on any national securities
exchange, the last quoted price or, if not so quoted, the average of the high
bid and low asked prices in the over-the-counter market, as reported by NASDAQ
or such other system then in use or, if on any such date the Rights are not
quoted by any such organization, the average of the closing bid and asked prices
as furnished by a professional market maker making a market in the Rights
selected by the Board of Directors or by an independent investment banking firm
selected by the Board of Directors. If on any such date no such market maker is
making a market in the Rights, the fair value of the Rights on such date as
determined in good faith by the Board of Directors or by an independent
investment banking firm selected by the Board of Directors, such determination
shall be provided in writing to the Rights Agent and shall be binding on the
Rights Agent.


(b)            The Company shall not be required to issue fractions of Preferred
Shares (other than fractions which are one one-thousandths or integral multiples
of one one-thousandth of a Preferred Share) upon exercise of the Rights or to
distribute certificates which evidence fractional Preferred Shares (other than
fractions which are integral multiples of one one-thousandth of a Preferred
Share). Fractions of Preferred Shares in integral multiples of one
one-thousandths of a Preferred Share may, at the election of the Company, be
evidenced by depositary receipts, pursuant to an appropriate agreement between
the Company and a depositary selected by it, provided that such agreement shall
provide that the holders of such depositary receipts shall have all the rights,
privileges and preferences to which they are entitled as beneficial owners of
the Preferred Shares represented by such depositary receipts.  In lieu of
fractional Preferred Shares that are not one one-thousandths or integral
multiples of one one-thousandth of a Preferred Share, the Company may pay to the
registered holders of Rights Certificates, at the time such Rights are exercised
as herein, an amount in cash equal to the same fraction of the current market
value of one Preferred Share.  For purposes of this Section 14(b), the current
market value of a Preferred Share shall be the closing price of a Preferred
Share (as determined pursuant to Section 11(d)(ii) hereof) for the Trading Day
immediately prior to the date of such exercise.


(c)            Following the occurrence of one of the transactions or events
specified in Section 11 giving rise to the right to receive Common Shares,
capital stock equivalents (other than Preferred Shares) or other securities upon
the exercise of a Right, the Company shall not be required to issue fractions of
shares or units of such Common Shares, capital stock equivalents or other
securities upon exercise of the Rights or to distribute certificates which
evidence fractions of such Common Shares, capital stock equivalents or other
securities.  In lieu of fractional shares or units of such Common Shares,
capital stock equivalents or other securities, the Company may pay to the
registered holders of Right Certificates, at the time such Rights are exercised
as herein, an amount in cash equal to the same fraction of the current market
value of a share or unit of such Common Shares, capital stock equivalents or
other securities.  For purposes of this Section 14(c), the current market value
shall be determined in the manner set forth in Section 11(d) hereof for the
Trading Day immediately prior to the date of such exercise and, if such capital
stock equivalent is not traded, each such capital stock equivalent shall have
the value of one one-thousandth of a Preferred Share.


(d)            The holder of a Right by the acceptance of the Right expressly
waives the right to receive any fractional Rights or any fractional share upon
exercise of a Right (except as provided above).


Section 15.                                 Rights of Action.  All rights of
action in respect of this Agreement, excepting the rights of action given to the
Rights Agent under Section 18 hereof, are vested in the respective registered
holders of the Rights Certificates (and, prior to the Distribution Date, the
registered holders of the Common Shares); and any registered holder of any
Rights Certificate (or, prior to the Distribution Date, of the Common Shares),
without the consent of the Rights Agent or of the holder of any other Rights
Certificate (or, prior to the Distribution Date, of the Common Shares), may, in
his own behalf and for his own benefit, enforce, and may institute and maintain
any suit, action or proceeding against the Company to enforce, or otherwise act
in respect of, his right to exercise the Rights evidenced by such Rights
Certificate in the manner provided in such Rights Certificate and in this
Agreement.  Without limiting the foregoing or any remedies available to the
holders of Rights, it is specifically acknowledged that the holders of Rights
would not have an adequate remedy at law for any breach of this Agreement and
shall be entitled to specific performance of the obligations under, and
injunctive relief against actual or threatened violations of the obligations of
any Person subject to, this Agreement.


Section 16.                                 Agreement of Rights Holders.  Every
holder of a Right, by accepting the same, consents and agrees with the Company
and the Rights Agent and with every other holder of a Right that:


(a)            prior to the Distribution Date, the Rights will be transferable
only in connection with the transfer of the Common Shares;


(b)            after the Distribution Date, the Rights Certificates are
transferable only on the registry books of the Rights Agent if surrendered at
the principal office or offices of the Rights Agent designated for such purpose,
duly endorsed or accompanied by a proper instrument of transfer and with the
appropriate form fully executed;


(c)            subject to Section 6 and Section 7(f) hereof, the Company and the
Rights Agent may deem and treat the person in whose name the Rights Certificate
(or, prior to the Distribution Date, the associated Common Shares certificate)
is registered as the absolute owner thereof and of the Rights evidenced thereby
(notwithstanding any notations of ownership or writing on the Rights Certificate
or the associated Common Shares certificate made by anyone other than the
Company or the Rights Agent) for all purposes whatsoever, and neither the
Company nor the Rights Agent, subject to the last sentence of Section 7(e)
hereof, shall be required to be affected by any notice to the contrary; and


(d)            notwithstanding anything in this Agreement to the contrary,
neither the Company nor the Rights Agent shall have any liability to any holder
of a Right or a beneficial interest in a Right or other Person as a result of
its inability to perform any of its obligations under this Agreement by reason
of any preliminary or permanent injunction or other order, decree or ruling
issued by a court of competent jurisdiction or by a governmental, regulatory or
administrative agency or commission, or any statute, rule, regulation or
executive order promulgated or enacted by any governmental authority,
prohibiting or otherwise restraining performance of such obligation.


Section 17.                                 Rights Certificate Holder Not Deemed
a Stockholder.  No holder, as such, of any Rights Certificate shall be entitled
to vote, receive dividends or be deemed for any purpose the holder of the
Preferred Shares or any other securities of the Company which may at any time be
issuable on the exercise of the Rights represented thereby, nor shall anything
contained herein or in any Rights Certificate be construed to confer upon the
holder of any Rights Certificate, as such any of the rights of a stockholder of
the Company or any right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or to give or withhold
consent to any corporate action, or to receive notice of meetings or other
actions affecting stockholders (except as provided in Section 25 hereof), or to
receive dividends or other distributions or to exercise any preemptive or
subscription rights, or otherwise, until the Right or Rights evidenced by such
Rights Certificate shall have been exercised in accordance with the provisions
hereof.


Section 18.                                 Concerning the Rights Agent.  The
Company agrees to pay to the Rights Agent reasonable compensation for all
services rendered by it hereunder and, from time to time, on demand of the
Rights Agent, its reasonable expenses and counsel fees and other disbursements
incurred in the administration and execution of this Agreement and the exercise
and performance of its duties hereunder.  The Company also agrees to indemnify
the Rights Agent for, and to hold it harmless against, any loss, liability,
damage, judgment, fine penalty, claim, demand, cost or expense, incurred without
gross negligence, bad faith or willful misconduct on the part of the Rights
Agent (which gross negligence, bad faith or willful misconduct must be
determined by a final, non-appealable order, judgment, decree or ruling of a
court of competent jurisdiction) as a result of anything done, suffered or
omitted to be done by the Rights Agent in connection with the acceptance and
administration of this Agreement or the performance of its duties and
responsibilities and exercise of its rights hereunder, including, without
limitation, the costs and expenses of defending against any claim of liability
arising therefrom, directly or indirectly.  The costs and expenses of enforcing
this right of indemnification will also be paid by the Company.


The Rights Agent shall be protected and shall incur no liability for, or in
respect of any action taken, suffered or omitted by it in connection with, its
administration of this Agreement and the exercise and performance of its duties
and responsibilities and the exercise of its rights hereunder, in reliance upon
any Rights Certificate or certificate for Common Shares or for other securities
of the Company, or any instrument of assignment or transfer, power of attorney,
endorsement, affidavit, letter, notice, direction, consent, certificate,
statement, or other paper or document believed by it to be genuine and to be
signed, executed and, where necessary, verified or acknowledged, by the proper
Person or Persons, or otherwise upon the advice or opinion of counsel as set
forth in Section 20 hereof.


Section 19.                                 Merger or Consolidation or Change of
Name of Rights Agent.  Any corporation into which the Rights Agent or any
successor Rights Agent may be merged or with which it may be consolidated, or
any corporation resulting from any merger or consolidation to which the Rights
Agent or any successor Rights Agent shall be a party, or any corporation
succeeding to the stock transfer or all or substantially all of the corporate
trust business of the Rights Agent or any successor Rights Agent, shall be the
successor to the Rights Agent under this Agreement without the execution or
filing of any paper or any further act on the part of any of the parties hereto,
provided that such corporation would be eligible for appointment as a successor
Rights Agent under the provisions of Section 21 hereof.  In case at the time
such successor Rights Agent shall succeed to the agency created by this
Agreement, any of the Rights Certificates shall have been countersigned but not
delivered, any such successor Rights Agent may adopt the countersignature of a
predecessor Rights Agent and deliver such Rights Certificates so countersigned;
and in case at that time any of the Rights Certificates shall not have been
countersigned, any successor Rights Agent may countersign such Rights
Certificates either in the name of the predecessor or in the name of the
successor Rights Agent; and in all such cases such Rights Certificates shall
have the full force provided in the Rights Certificates and in this Agreement.


In case at any time the name of the Rights Agent shall be changed and at such
time any of the Rights Certificates shall have been countersigned but not
delivered, the Rights Agent may adopt the countersignature under its prior name
and deliver Rights Certificates so countersigned; and in case at that time any
of the Rights Certificates shall not have been countersigned, the Rights Agent
may countersign such Rights Certificates either in its prior name or in its
changed name; and in all such cases such Rights Certificates shall have the full
force provided in the Rights Certificates and in this Agreement.


Section 20.                                 Duties of Rights Agent.  The Rights
Agent undertakes to perform only the duties and obligations imposed by this
Agreement (and no implied duties or obligations, other than the duty of good
faith, shall be read into this Agreement against the Rights Agent) upon the
following terms and conditions, by all of which the Company and the holders of
Rights Certificates, by their acceptance thereof, shall be bound:


(a)            Before the Rights Agent acts or refrains from acting, the Rights
Agent may consult with legal counsel (who may be legal counsel for the Company,
an employee of the Rights Agent, or otherwise), and the advice or opinion of
such counsel shall be full and complete authorization and protection to the
Rights Agent, and the Rights Agent shall incur no liability for or in respect of
any action taken or omitted by it in good faith and in accordance with such
advice or opinion.


(b)            Whenever in the performance of its duties under this Agreement
the Rights Agent shall deem it necessary or desirable that any fact or matter
(including, without limitation, the identity of an Acquiring Person and the
determination of the current per share market price of any Security) be proved
or established by the Company prior to taking or suffering any action hereunder,
such fact or matter (unless other evidence in respect thereof be herein
specifically prescribed) may be deemed to be conclusively proved and established
by a certificate signed by any one of the Chairman of the Board, the
Vice-Chairman of the Board, the Chief Executive Officer, the President, any Vice
President, the Treasurer, any Assistant Treasurer, the Secretary or any
Assistant Secretary of the Company and delivered to the Rights Agent; and such
certificate shall be full authorization to the Rights Agent for any action
taken, suffered or omitted by it under the provisions of this Agreement in
reliance upon such certificate.


(c)            The Rights Agent shall be liable hereunder only for its own gross
negligence, bad faith or willful misconduct (which gross negligence, bad faith
or willful misconduct must be determined by a final, non-appealable court of
competent jurisdiction).


(d)            The Rights Agent shall not be liable for or by reason of any of
the statements of fact or recitals contained in this Agreement or in the Rights
Certificates (except its countersignature on such Rights Certificates) or be
required to verify the same, but all such statements and recitals are and shall
be deemed to have been made by the Company only.


(e)            The Rights Agent shall not be under any responsibility in respect
of the validity of this Agreement or the execution and delivery hereof (except
the due execution hereof by the Rights Agent) or in respect of the validity or
execution of any Rights Certificate (except its countersignature thereof); nor
shall it be responsible for any breach by the Company of any covenant or
condition contained in this Agreement or in any Rights Certificate; nor shall it
be responsible for any change in the exercisability of the Rights (including the
Rights becoming void pursuant to Section 7(e) hereof) or any adjustment required
under the provisions of Section 11, Section 13 or Section 24 hereof or otherwise
or responsible for the manner, method or amount of any such adjustment or the
ascertaining of the existence of facts that would require any such adjustment
(except with respect to the exercise of Rights evidenced by Rights Certificates
after receipt of the certificate described in Section 12 hereof); nor shall it
by any act hereunder be deemed to make any representation or warranty as to the
authorization or reservation of any Preferred Shares, Common Shares or other
securities to be issued pursuant to this Agreement or any Rights Certificate or
as to whether any Preferred Shares, Common Shares or other securities will, when
issued, be validly authorized and issued, fully paid and non-assessable.


(f)            The Company agrees that it will perform, execute, acknowledge and
deliver or cause to be performed, executed, acknowledged and delivered all such
further and other acts, instruments and assurances as may reasonably be required
by the Rights Agent for the carrying out or performing by the Rights Agent of
the provisions of this Agreement.


(g)            The Rights Agent is hereby authorized and directed to accept
instructions with respect to the performance of its duties and the exercise of
its rights hereunder and certificates delivered pursuant to any provision hereof
from any one of the Chairman of the Board, the Vice-Chairman of the Board, the
Chief Executive Officer, the President, any Vice President, the Secretary, any
Assistant Secretary, the Treasurer or any Assistant Treasurer of the Company,
and is authorized to apply to such officers for advice or instructions in
connection with its duties, and shall not be liable for any action taken or
suffered by it in good faith or lack of action in accordance with instructions
of any such officer or any delay in acting while waiting for advice or
instructions.


(h)            The Rights Agent and any stockholder, affiliate director, officer
or employee of the Rights Agent may buy, sell or deal in any of the Rights or
other securities of the Company or become pecuniarily interested in any
transaction in which the Company may be interested, or contract with or lend
money to the Company or otherwise act as fully and freely as though it were not
Rights Agent under this Agreement. Nothing herein shall preclude the Rights
Agent or any such stockholder, affiliate, director, officer or employee from
acting in any other capacity for the Company or for any other legal entity.


(i)            The Rights Agent may execute and exercise any of the rights or
powers hereby vested in it or perform any duty hereunder either itself (through
its directors, officer and employees) or by or through its attorneys or agents,
and the Rights Agent shall not be answerable or accountable for any act,
omission, default, neglect or misconduct of any such attorneys or agents or for
any loss to the Company or any other Person resulting from any such act,
omission, default, neglect or misconduct, absent gross negligence, bad faith or
willful misconduct in the selection and continued employment thereof (which
gross negligence, bad faith or willful misconduct must be determined by a final,
non-appealable order, judgment, decree or ruling of a court of competent
jurisdiction). The Rights Agent will not be under any duty or responsibility to
ensure compliance with any applicable securities laws in connection with the
issuance, transfer or exchange of Rights Certificates.


(j)            No provision of this Agreement shall require the Rights Agent to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of its rights
hereunder if there shall be reasonable grounds for believing that repayment of
such funds or adequate indemnification against such risk or liability is not
reasonably assured to it.


(k)            If, with respect to any Rights Certificate surrendered to the
Rights Agent for exercise or transfer, the certificate attached to the form of
assignment or form of election to purchase, as the case may be, has either not
been completed or indicates an affirmative response to clause (1), (2)
and/or (3) thereof, the Rights Agent shall not take any further action with
respect to such requested exercise of transfer without first consulting with the
Company.


(l)            The provisions of Section 18 hereof and this Section 20 shall
survive the exercise, exchange, redemption or expiration of the Rights, the
resignation, replacement or removal of the Rights Agent and the termination of
this Agreement.


Section 21.                                 Change of Rights Agent.  The Rights
Agent or any successor Rights Agent may resign and be discharged from its duties
under this Agreement upon 30 days’ notice in writing mailed to the Company and
to each transfer agent of the Common Shares or Preferred Shares known to the
Rights Agent by registered or certified mail, and to the holders of the Rights
Certificates by first-class mail.  The Company may remove the Rights Agent or
any successor Rights Agent upon 30 days’ notice in writing, mailed to the Rights
Agent or successor Rights Agent, as the case may be, and to each transfer agent
of the Common Shares or Preferred Shares by registered or certified mail, and to
holders of the Rights Certificates by first-class mail.  If the Rights Agent
shall resign or be removed or shall otherwise become incapable of acting, the
Company shall appoint a successor to the Rights Agent.  If the Company shall
fail to make such appointment within a period of 30 days after giving notice of
such removal or after it has been notified in writing of such resignation or
incapacity by the resigning or incapacitated Rights Agent or by the holder of a
Rights Certificate (who shall, with such notice, submit his Rights Certificate
for inspection by the Company), then the registered holder of any Rights
Certificate may apply to any court of competent jurisdiction for the appointment
of a new Rights Agent.  Any successor Rights Agent, whether appointed by the
Company or by such a court, shall be (i) a corporation or other legal entity
organized and doing business under the laws of the United States or of any other
state of the United States, so long as such corporation or other legal entity
complies with the applicable rules and requirements of the New York Stock
Exchange, as such rules and requirements may be amended or modified from time to
time, is authorized to exercise stock transfer or corporate trust powers and is
subject to supervision or examination by federal or state authority and which
has at the time of its appointment as Rights Agent a combined capital and
surplus of at least $50,000,000 (or such lower number as approved by the Board
of Directors), or (ii) an affiliate of a corporation described in clause (i) of
this sentence.  After appointment, the successor Rights Agent shall be vested
with the same powers, rights, duties and responsibilities as if it had been
originally named as Rights Agent without further act or deed; but the
predecessor Rights Agent shall deliver and transfer to the successor Rights
Agent any property at the time held by it hereunder, and execute and deliver any
further assurance, conveyance, act or deed necessary for the purpose.  Not later
than the effective date of any such appointment the Company shall file notice
thereof in writing with the predecessor Rights Agent and each transfer agent of
the Common Shares or Preferred Shares and mail a notice thereof in writing to
the registered holders of the Rights Certificates.  Failure to give any notice
provided for in this Section 21, however, or any defect therein, shall not
affect the legality or validity of the resignation or removal of the Rights
Agent or the appointment of the successor Rights Agent, as the case may be.


Section 22.                                 Issuance of New Rights
Certificates.  Notwithstanding any of the provisions of this Agreement or of the
Rights to the contrary, the Company may, at its option, issue new Rights
Certificates evidencing Rights in such form as may be approved by its Board of
Directors to reflect any adjustment or change in the Purchase Price and the
number or kind or class of shares or other securities or property purchasable
under the Rights Certificates made in accordance with the provisions of this
Agreement.


In addition, in connection with the issuance or sale of Common Shares following
the Distribution Date and prior to the earliest of the Redemption Date, the
Final Expiration Date and the consummation of a transaction contemplated by
Section 13(d) hereof, the Company (i) shall with respect to Common Shares so
issued or sold pursuant to the exercise of stock options or under any employee
plan or arrangement, or upon the exercise, conversion or exchange of securities,
notes or debentures issued by the Company, and (ii) may, in any other case, if
deemed necessary or appropriate by the Board of Directors, issue Rights
Certificates representing the appropriate number of Rights in connection with
such issuance or sale; provided, however, that no Rights Certificate shall be
issued if, and to the extent that, appropriate adjustment shall otherwise have
been made in lieu of the issuance thereof.


Section 23.                                 Redemption and Termination.


(a)            (i)            The Board of Directors may, at its option, redeem
all, but not less than all, the then outstanding Rights at a redemption price of
$0.001 per Right, as such amount may be appropriately adjusted to reflect any
stock split, stock dividend or similar transaction occurring after the date
hereof (such redemption price being hereinafter referred to as the
“RedemptionPrice”), at any time prior to the earlier of (A) a Section 11(a)(ii)
Event, or (B) the Final Expiration Date.  The Company may, at its option, pay
the Redemption Price either in Common Shares (based on the “current per share
market price,” as defined in Section 11(d)(i) hereof, of the Common Shares at
the time of redemption) or cash; provided that if the Company elects to pay the
Redemption Price in Common Shares, the Company shall not be required to issue
any fractional Common Shares and the number of Common Shares issuable to each
holder of Rights shall be rounded down to the next whole share.


(ii)            In addition, subject to Section 23(a)(iii), the Board of
Directors may, at its option, at any time following a Shares Acquisition Date
but prior to any Section 13 Event, redeem all, but not less than all, of the
then outstanding Rights at the Redemption Price in connection with any merger,
consolidation, sale or other transfer (in one transaction or in a series of
related transactions) of assets or earning power aggregating 50% or more of the
earning power of the Company and its Subsidiaries (taken as a whole) in which
all holders of Common Shares are treated alike and not involving (other than as
a holder of Common Shares being treated like all other such holders) an
Interested Stockholder.


(b)            In the case of a redemption permitted under Section 23(a)(i),
immediately upon the date for redemption set forth (or determined in the manner
specified in) in a resolution of the Board of Directors ordering the redemption
of the Rights, evidence of which shall have been filed with the Rights Agent,
and without any further action and without any notice, the right to exercise the
Rights will terminate and the only right thereafter of the holders of Rights
shall be to receive the Redemption Price for each Right so held. In the case of
a redemption permitted only under Section 23(a)(ii), evidence of which shall
have been filed with the Rights Agent, the right to exercise the Rights will
terminate and represent only the right to receive the Redemption Price upon the
later of ten Business Days following the giving of such notice or the expiration
of any period during which the rights under Section 11(a)(ii) may be
exercised.  The Company shall promptly give public notice of any such
redemption; provided, however, that the failure to give, or any defect in, any
such notice shall not affect the validity of such redemption.  Within ten days
after such date for redemption set forth in a resolution of the Board of
Directors ordering the redemption of the Rights, the Company shall mail a notice
of redemption to all the holders of the then outstanding Rights at their last
addresses as they appear upon the registry books of the Rights Agent or, prior
to the Distribution Date, on the registry books of the transfer agent for the
Common Shares.  Any notice which is mailed in the manner herein provided shall
be deemed given, whether or not the holder receives the notice.  Each such
notice of redemption will state the method by which the payment of the
Redemption Price will be made.  Neither the Company nor any of its Affiliates or
Associates may redeem, acquire or purchase for value any Rights at any time in
any manner other than that specifically set forth in this Section 23 and other
than in connection with the purchase of Common Shares prior to the Distribution
Date.


(c)            The Company may, at its option, discharge all of its obligations
with respect to the Rights by (i) issuing a press release announcing the manner
of redemption of the Rights in accordance with this Agreement and (ii) mailing
payment of the Redemption Price to the registered holders of the Rights at their
last addresses as they appear on the registry books of the Rights Agent or,
prior to the Distribution Date, on the registry books of the transfer agent of
the Common Shares, and upon such action, all outstanding Rights and Rights
Certificates shall be null and void without any further action by the Company.


Section 24.                                 Exchange.


(a)            The Board of Directors may, at its option, at any time after any
Person becomes an Acquiring Person, exchange all or part of the then outstanding
and exercisable Rights (which shall not include Rights that have become void
pursuant to the provisions of Section 7(e) and Section 11(a)(ii) hereof) for
Common Shares of the Company at an exchange ratio of one Common Share per Right,
appropriately adjusted to reflect any stock split, stock dividend or similar
transaction involving either the Common Shares or the Preferred Shares occurring
after the date hereof (such exchange ratio being hereinafter referred to as the
“ExchangeRatio”).  Notwithstanding the foregoing, the Board of Directors shall
not be empowered to effect such exchange at any time after any Person (other
than the Company, any Subsidiary of the Company, any employee benefit plan of
the Company or any such Subsidiary, any entity holding Common Shares for or
pursuant to the terms of any such plan or any trustee, administrator or
fiduciary of such a plan), together with all Affiliates and Associates of such
Person, becomes the Beneficial Owner of 50% or more of the Common Shares then
outstanding.


(b)            Immediately upon the action of the Board of Directors ordering
the exchange of any Rights pursuant to Section 24(a) hereof and without any
further action and without any notice, the right to exercise such rights shall
terminate and the only right thereafter of a holder of such Rights shall be to
receive that number of Common Shares equal to the number of such rights held by
such holder multiplied by the Exchange Ratio. The Company shall promptly give
public notice of any such exchange; provided, however, that the failure to give,
or any defect in, such notice shall not affect the validity of such
exchange.  The Company promptly shall mail a notice of any such exchange to all
of the holders of such Rights at their last addresses as they appear upon the
registry books of the Rights Agent.  Any notice which is mailed in the manner
herein provided shall be deemed given, whether or not the holder receives the
notice.  Each such notice of exchange will state the method by which the
exchange of the Common Shares for Rights will be effected and, in the event of
any partial exchange, the number of Rights which will be exchanged.  Any partial
exchange shall be effected pro rata based on the number of Rights (other than
Rights which have become void pursuant to the provisions of Section 7(e) and
Section 11(a)(ii) hereof) held by each holder of Rights.


(c)            In any exchange pursuant to this Section 24, the Company, at its
option, may substitute Preferred Shares (or equivalent preferred shares, as such
term is defined in Section 11(b) hereof) for some or all of the Common Shares
exchangeable for Rights, at the initial rate of one one-thousandth of a
Preferred Share (or equivalent preferred share) for each Common Share, as
appropriately adjusted to reflect adjustments in the voting rights of the
Preferred Shares pursuant to the terms thereof, so that the fraction of a
Preferred Share delivered in lieu of each Common Share shall have the same
voting rights as one Common Share.


(d)            The Board of Directors shall not authorize any exchange
transaction referred to in Section 24(a) hereof unless at the time such exchange
is authorized there shall be sufficient Common Shares or Preferred Shares issued
but not outstanding, or authorized but unissued, to permit the exchange of
Rights as contemplated in accordance with this Section 24.


Section 25.                                 Notice of Certain Events.


(a)            In case the Company shall propose (i) to pay any dividend payable
in stock of any class to the holders of its Preferred Shares or to make any
other distribution to the holders of Preferred Shares (other than a regular
quarterly cash dividend), (ii) to offer to the holders of its Preferred Shares
rights or warrants to subscribe for or to purchase any additional Preferred
Shares or shares of stock of any class or any other securities, rights or
options, (iii) to effect any reclassification of its Preferred Shares (other
than a reclassification involving only the subdivision of outstanding Preferred
Shares), (iv) to effect any consolidation or merger into or with any other
Person (other than a Subsidiary of the Company in a transaction which does not
violate Section 11(o) hereof), or to effect any sale or other transfer (or to
permit one or more of its Subsidiaries to effect any sale or other transfer) in
one or more transactions, of 50% or more of the assets or earning power of the
Company and its Subsidiaries (taken as a whole) to any other Person or Persons
(other than the Company and/or any of its Subsidiaries in one or more
transactions each of which does not violate Section 11(o) hereof), or (v) to
effect the liquidation, dissolution or winding up of the Company, then, in each
such case, the Company shall give to the Rights Agent and each holder of a
Rights Certificate, in accordance with Section 26 hereof, a notice of such
proposed action to the extent feasible and file a certificate with the Rights
Agent to that effect, which shall specify the record date for the purposes of
such stock dividend, or distribution of rights or warrants, or the date on which
such reclassification, consolidation, merger, sale, transfer, liquidation,
dissolution, or winding up is to take place and the date of participation
therein by the holders of the Preferred Shares, if any such date is to be fixed,
and such notice shall be so given in the case of any action covered by clause
(i) or (ii) above at least 20 days prior to the record date for determining
holders of the Preferred Shares for purposes of such action, and in the case of
any such other action, at least 20 days prior to the date of the taking of such
proposed action or the date of participation therein by the holders of the
Preferred Shares, whichever shall be the earlier.


(b)            In case of a Section 11(a)(ii) Event, then (i) the Company shall
as soon as practicable thereafter give to each holder of a Rights Certificate,
in accordance with Section 26 hereof, a notice of the occurrence of such event,
which notice shall describe such event and the consequences of such event to
holders of Rights under Section 11(a)(ii) hereof and (ii) all references in the
preceding Section 25(a) to Preferred Shares shall be deemed thereafter to refer
also, if appropriate, to Common Shares and/or, if appropriate, other securities
of the Company.


Section 26.                                 Notices.  Notices or demands
authorized by this Agreement to be given or made by the Rights Agent or by the
holder of any Rights Certificate to or on the Company shall be sufficiently
given or made if sent by first-class mail, postage prepaid, addressed (until
another address is filed in writing with the Rights Agent) as follows:


Hawk Corporation
200 Public Square
Suite 30-5000
Cleveland, Ohio 44114
Attention:  Corporate Secretary


Subject to the provisions of Section 21 hereof, any notice or demand authorized
by this Agreement to be given or made by the Company or by the holder of any
Rights Certificate to or on the Rights Agent shall be sufficiently given or made
if sent by first-class mail, postage prepaid, addressed (until another address
is filed in writing with the Company) as follows:


National City Bank
Suite 635 – LOC 01-3116
629 Euclid Avenue
Cleveland, Ohio 44114
Attention:  Shareholder Services Administration


Notices or demands authorized by this Agreement to be given or made by the
Company or the Rights Agent to the holder of any Rights Certificate or, if prior
to the Distribution Date, to the holder of certificates representing Common
Shares shall be sufficiently given or made if sent by first-class mail, postage
prepaid, addressed to such holder at the address of such holder as shown on the
registry books of the Company.


Section 27.                                 Supplements and Amendments.


(a)            Prior to the Distribution Date, the Company and the Rights Agent
shall, if the Company so directs, supplement or amend any provision of this
Agreement without the approval of any holders of certificates representing
Common Shares.


(b)            From and after the Distribution Date, the Company and the Rights
Agent shall, if the Company so directs, supplement or amend this Agreement
without the approval of any holders of Rights Certificates in order (i) to cure
any ambiguity, (ii) to correct or supplement any provision contained herein
which may be defective or inconsistent with any other provisions herein, (iii)
to shorten or lengthen any time period hereunder or (iv) to change or supplement
the provisions hereunder in any manner which the Company may deem necessary or
desirable and which shall not adversely affect the interests of the holders of
Rights Certificates (other than an Acquiring Person or an Affiliate or Associate
of an Acquiring Person); provided, however, that this Agreement may not be
supplemented or amended to lengthen, pursuant to clause (iii) of this sentence,
(A) a time period relating to when the Rights may be redeemed at such time as
the Rights are not then redeemable, or (B) any other time period unless such
lengthening is for the purpose of protecting, enhancing or clarifying the rights
of, and/or the benefits to, the holders of Rights.


(c)            Upon the delivery of a certificate from an appropriate officer of
the Company which states that the proposed supplement or amendment is in
compliance with the terms of this Section 27, the Rights Agent shall execute
such supplement or amendment. Notwithstanding anything contained herein to the
contrary, the Rights Agent shall not be obligated to enter into any supplement
or amendment that adversely affects the Rights Agent’s own rights, duties,
liabilities, obligations or immunities under Section 18 or Section 20 of this
Agreement or that otherwise has a material adverse effect on the rights or
obligations of the Rights Agent.


(d)            Prior to the Distribution Date, the interests of the holders of
Rights shall be deemed coincident with the interests of the holders of Common
Shares.


Section 28.                                 Determination and Actions by the
Board of Directors, etc.  The Board of Directors shall have the exclusive power
and authority to administer this Agreement and to exercise all rights and powers
specifically granted to the Board of Directors, or the Company, or as may be
necessary or advisable in the administration of this Agreement, including,
without limitation, the right and power to (i) interpret the provisions of this
Agreement, and (ii) make all determinations deemed necessary or advisable for
the administration of this Agreement (including, without limitation, a
determination to redeem or not redeem the Rights or to amend the Agreement and
whether any proposed amendment adversely affects the interests of the holders of
Rights Certificates).  For all purposes of this Agreement, any calculation of
the number of Common Shares or other securities outstanding at any particular
time, including for purposes of determining the particular percentage of such
outstanding Common Shares or any other securities of which any Person is the
Beneficial Owner, shall be made in accordance with the last sentence of Rule
13d-3(d)(1)(i) of the General Rules and Regulations under the Exchange Act as in
effect on the date of this Agreement.  All such actions, calculations,
interpretations and determinations (including, for purposes of clause (y) below,
all omissions with respect to the foregoing) which are done or made by the Board
of Directors in good faith, shall (x) be final, conclusive and binding on the
Company, the Rights Agent, the holders of the Rights Certificates and all other
parties, and (y) not subject the Board of Directors to any liability to the
holders of the Rights Certificates.


Section 29.                                 Successors.  All the covenants and
provisions of this Agreement by or for the benefit of the Company or the Rights
Agent shall bind and inure to the benefit of their respective successors and
assigns hereunder.


Section 30.                                 Benefits of this Agreement.  Nothing
in this Agreement shall be construed to give to any person or corporation other
than the Company, the Rights Agent, the Exempt Persons and the registered
holders of the Rights Certificates (and, prior to the Distribution Date, the
Common Shares) any legal or equitable right, remedy or claim under this
Agreement; but this Agreement shall be for the sole and exclusive benefit of the
Company, the Rights Agent, the Exempt Persons and the registered holders of the
Rights Certificates (and, prior to the Distribution Date, the Common Shares).


Section 31.                                 Severability.  If any term,
provision, covenant or restriction of this Agreement is held by a court of
competent jurisdiction or other authority to be invalid, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions of this
Agreement shall remain in full force and effect and shall in no way be affected,
impaired or invalidated; provided, however, that notwithstanding anything in
this Agreement to the contrary, if any such term, provision, covenant or
restriction is held by such court or authority to be invalid, void or
unenforceable and the Board of Directors determines in their good faith judgment
that severing the invalid language from this Agreement would adversely affect
the purpose or effect of this Agreement, the right of redemption set forth in
Section 23 hereof shall be reinstated and shall not expire until the Close of
Business on the tenth day following the date of such determination by the Board
of Directors.


Section 32.                                 Descriptive Headings.  Descriptive
headings of the several Sections of this Agreement are inserted for convenience
only and shall not control or affect the meaning or construction of any of the
provisions hereof.


Section 33.                                 Governing Law.  This Agreement, each
Right and each Rights Certificate issued hereunder shall be deemed to be a
contract made under the laws of the State of Delaware and for all purposes shall
be governed by and construed in accordance with the laws of such State
applicable to contracts to be made and performed entirely within such State.


Section 34.                                 Counterparts.  This Agreement may be
executed in any number of counterparts and each of such counterparts shall for
all purposes be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.


 
 
 
 
 
 
 
 
 
 

 
[This space intentionally left blank.]


 
 
 

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Rights Agreement to be duly executed and attested, all as of the date and year
first above written.




Attest:                                                                                     
HAWK CORPORATION


By: /s/ Marc C.
Krantz                                                          By: /s/ Ronald
E. Weinberg
       Assistant
Secretary                                                               Chairman
of the Board Chief Executive Officer and President




Attest:
NATIONAL CITY BANK



By:/s/ Sherry L.
Damore                                             By:/s/ Sharon R.
Boughter                                                                                
     Sherry L. Damore                                                           
Sharon R. Boughter      
     Vice President                            Vice President


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------



 Exhibit A
[Form of Certificate of Designationof the Series E Preferred Stock]


CERTIFICATE OF DESIGNATION


OF THE SERIES E PREFERRED STOCK OF
 
HAWK CORPORATION




Pursuant to Section 151 of the Delaware General Corporation Law


Norman C. Harbert and Byron S. Krantz, being the Chairman of the Board and
Secretary, respectively, of Hawk Corporation, a Delaware corporation (the
“Corporation”), hereby certify that:


Pursuant to authority conferred upon the Board of Directors of the Corporation
by the Certificate of Incorporation of the Corporation, and pursuant to the
provisions of Section 151 of the Delaware General Corporation Law, the Board of
Directors, at a telephonic meeting held on November 13, 1997, duly adopted a
resolution creating a new series of Serial Preferred Stock, par value $0.01 per
share, of the Corporation, as follows:


RESOLVED, that pursuant to the authority expressly vested in the Board of
Directors of the Corporation in accordance with the provisions of its
Certificate of Incorporation, a new series of Serial Preferred Stock of the
Corporation is hereby created (the “Series E Preferred Stock”), of which the
powers, designations, preferences and relative, participating, optional or other
rights, and qualifications and restrictions, shall be as follows:


Section 1.                                 Designation and Amount.  There shall
be a series of the Serial Preferred Stock of the Corporation that shall be
designated as the “Series E Preferred Stock,” par value $0.01 per share, and the
number of shares constituting such series shall be 100,000.  Such number of
shares may be increased or decreased by resolution of the Board of Directors;
provided that no decrease shall reduce the number of shares of Series E
Preferred Stock to a number less than that of the shares then outstanding plus
the number of shares issuable upon exercise of outstanding rights, options or
warrants or upon conversion of outstanding securities issued by the Corporation.


Section 2.                                 Dividends and Distributions.  The
holders of shares of Series E Preferred Stock shall be entitled to receive, out
of any funds legally available and when and as declared by the Board of
Directors, dividends and other distributions of the same kind but at the rate of
1,000 times the aggregate amount per share of the dividends or other
distributions received by the holders of shares of Common Stock, par value $0.01
per share, of the Corporation (the “CommonStock”).  Dividends and other
distributions shall be declared and paid to the holders of shares of Series E
Preferred Stock of record, on such dates respectively preceding the payment
thereof as may be fixed by the Board of Directors in declaring any such
dividends, at the same time that dividends or other distributions are declared
and paid to holders of shares of Common Stock.  Such dividends shall not accrue
or be cumulative.  In the event the Corporation shall, at any time after the
January 16, 1998 (the “EffectiveDate”), (i) declare any dividend on the Common
Stock payable in shares of Common Stock, (ii) subdivide the outstanding shares
of Common Stock or (iii) combine the outstanding shares of Common Stock into a
smaller number of shares, then in each such case the number of votes per share
to which holders of shares of Series E Preferred Stock were entitled immediately
prior to such event shall be adjusted by multiplying such number by a fraction
the numerator of which is the number of shares of Common Stock outstanding
immediately after such event and the denominator of which is the number of
shares of shares of Common Stock that were outstanding immediately prior to such
event.


Section 3.                                 Voting Rights.  The holders of shares
of Series E Preferred Stock shall have the following voting rights:


(a)            Subject to the provision for adjustment hereinafter set forth,
each share of Series E Preferred Stock shall entitle the holder thereof to 1,000
votes on all matters submitted to a vote of the holders of shares of Class A
Common Stock of the Corporation (the “Class A Common Stock”).  In the event the
Corporation shall, at any time after the Effective Date, (i) declare any
dividend on shares of Common Stock payable in shares of Common Stock,
(ii) subdivide the outstanding shares of Common Stock or (iii) combine the
outstanding shares of Common Stock into a smaller number of shares, then in each
such case the number of votes per share to which holders of shares of Series E
Preferred Stock were entitled immediately prior to such event shall be adjusted
by multiplying such number by a fraction the numerator of which is the number of
shares of Common Stock outstanding immediately after such event and the
denominator of which is the number of shares of Common Stock that were
outstanding immediately prior to such event.


(b)            Except as otherwise provided herein or by law, the holders of
shares of Series E Preferred Stock and the holders of shares of Class A Common
Stock shall vote together as one class on all matters submitted to a vote of the
holders of the Class A Common Stock.


(c)            Except as set forth herein, holders of shares of Series E
Preferred Stock shall have no special voting rights and their consent shall not
be required (except to the extent they are entitled to vote with holders of
shares of Class A Common Stock as set forth herein) for taking any corporate
action.


Section 4.                                 Reacquired Shares.  Any shares of
Series E Preferred Stock purchased or otherwise acquired by the Corporation in
any manner whatsoever shall be retired and canceled promptly after the
acquisition thereof.  All such shares shall upon their cancellation become
authorized but unissued shares of Serial Preferred Stock and may be reissued as
part of a new series of Serial Preferred Stock to be created by resolution or
resolutions of the Board of Directors, subject to the conditions and
restrictions on issuance set forth herein.


Section 5.                                 Liquidation, Dissolution or Winding
Up.  The holders of shares of Series E Preferred Stock shall, in case of
liquidation, dissolution, or winding up of the affairs of the Corporation, be
entitled to receive in full, out of the assets of the Corporation, including its
capital, an amount equal to 1,000 times the aggregate amount to be distributed
per share to holders of Common Stock, subject to the provision for adjustment
hereinafter set forth.  In the event the Corporation shall at any time (i)
declare any dividend on shares of Common Stock payable in shares of Common
Stock, (ii) subdivide the outstanding shares of Common Stock or (iii) combine
the outstanding shares of Common Stock into a smaller number of shares, then in
each such case the aggregate amount to which holders of shares of Series E
Preferred Stock were entitled immediately prior to such event under the
preceding sentence shall be adjusted by multiplying such amount by a fraction,
the numerator of which is the number of shares of Common Stock outstanding
immediately after such event and the denominator of which is the number of
shares of Common Stock that were outstanding immediately prior to such
event.  Except as set forth above, the holders of shares of Series E Preferred
Stock shall have the same rights and shall be treated in the same manner with
respect to any liquidation, dissolution or winding up as holders of shares of
Common Stock.


Section 6.                                 Consolidation, Merger, Etc.  In case
the Corporation shall enter into any consolidation, merger, combination or other
transaction in which the shares of Common Stock are exchanged for or changed
into other stock or securities, cash and/or any other property, then in any such
case the holders of shares of Series E Preferred Stock shall at the same time be
similarly exchanged or changed in an amount per share (subject to the provision
for adjustment hereinafter set forth) equal to 1,000 times the aggregate amount
of stock, securities, cash and/or any other property (payable in kind), as the
case may be, into which or for which each share of Common Stock is changed or
exchanged.  In the event the Corporation shall at any time after the Effective
Date (i) declare any dividend on the Common Stock payable in shares of Common
Stock, (ii) subdivide the outstanding Common Stock or (iii) combine the
outstanding Common Stock into a smaller number of shares, then in each such case
the amount set forth in the preceding sentence with respect to the exchange or
change of shares of Series E Preferred Stock shall be adjusted by multiplying
such amount by a fraction the numerator of which is the number of shares of
Common Stock outstanding immediately after such event and the denominator of
which is the number of shares of Common Stock that are outstanding immediately
prior to such event.


Section 8.                                 Redemption.  The Series E Preferred
Stock shall not be redeemable.


Section 9.                                 Ranking.  The Series E Preferred
Stock shall rank junior to all other series of the Serial Preferred Stock as to
the payment of dividends and the distribution of assets, unless the terms of any
such series shall specifically provide otherwise.


Section 10.                                 Amendment.  The Second Amended and
Restated Certificate of Incorporation of the Corporation shall not be further
amended in any manner which would materially alter or change the powers,
preferences or special rights of the shares of Series E Preferred Stock so as to
affect them adversely without the affirmative vote of the holders of at least
two-thirds (66 2/3%) of the outstanding shares of Series E Preferred Stock,
voting separately as a class.


Section 11.                                 Fractional Shares.  Shares of Series
E Preferred Stock may be issued in fractions of a share that are one
one-thousandths or integral multiples of one one-thousandths of a share, which
shall entitle the holder, in proportion to such holder’s fractional shares, to
exercise voting rights, receive dividends, participate in distributions and to
have the benefit of all other rights of the holders of Series E Preferred Stock.


IN WITNESS WHEREOF, the undersigned have executed and subscribed this
Certificate of Designation, and hereby affirm the foregoing as true under the
penalties of perjury, as of this _____ day of __________, 199___.




__________________________________________
Name:  Ronald E.  Weinberg
Title:    Chairman of the Board


Attest:




____________________________________
Name: Byron S. Krantz
Title:   Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
                      A-1

--------------------------------------------------------------------------------


 
 
Exhibit B
[Form of Rights Certificate]




        Certificate No.
R-_____                                                                    ____________
Rights




NOT EXERCISABLE AFTER JANUARY 4, 2018, OR EARLIER IF NOTICE OF REDEMPTION OR
EXCHANGE IS GIVEN.  THE RIGHTS ARE SUBJECT TO REDEMPTION, AT THE OPTION OF THE
COMPANY, AT $0.001 PER RIGHT ON THE TERMS SET FORTH IN THE RIGHTS
AGREEMENT.  THE RIGHTS ARE SUBJECT TO EXCHANGE, AT THE OPTION OF THE COMPANY, AT
ONE COMMON SHARE PER RIGHT ON THE TERMS SET FORTH IN THE RIGHTS AGREEMENT.  [THE
RIGHTS REPRESENTED BY THIS RIGHTS CERTIFICATE ARE OR WERE BENEFICIALLY OWNED BY
A PERSON WHO WAS OR BECAME AN ACQUIRING PERSON OR AN ASSOCIATE OR AFFILIATE OF
AN ACQUIRING PERSON (AS SUCH TERMS ARE DEFINED IN THE RIGHTS
AGREEMENT).  ACCORDINGLY, THIS RIGHTS CERTIFICATE AND THE RIGHTS REPRESENTED
HEREBY MAY BECOME VOID TO THE EXTENT PROVIDED IN AND UNDER THE CIRCUMSTANCES
SPECIFIED IN SECTION 7(e) OF THE RIGHTS AGREEMENT.]*


RIGHTS CERTIFICATE




This certifies that _________________________, or _______ registered assigns, is
the registered owner of the number of Rights set forth above, each of which
entitles the owner thereof, subject to the terms, provisions and conditions of
the Rights Agreement dated as of January 16, 1998 (the “RightsAgreement”)
between HAWK CORPORATION, a Delaware corporation (the “Company”), and National
City Bank, as Rights Agent (the “RightsAgent”), to purchase from the Company at
any time after the Distribution Date (as such term is defined in the Rights
Agreement) and prior to 5:00 P.M. (Cleveland, Ohio time) on January 4, 2018 at
the office of the Rights Agent in New York, New York, one one-thousandth of a
fully-paid, nonassessable share of Series E Preferred Stock (the
“PreferredStock”) of the Company, at a purchase price of $70.00 per one
one-thousandth of a share (the “PurchasePrice”), upon presentation and surrender
of this Rights Certificate with the appropriate Form of Election to Purchase
duly executed.  The number of Rights evidenced by this Rights Certificate (and
the number of shares which may be purchased upon exercise thereof) set forth
above, and the Purchase Price set forth above, are the number and Purchase Price
as of January 16, 1998, based on the Preferred Stock as constituted at such
date.  As provided in the Rights Agreement, the Purchase Price and the number of
shares of Preferred Stock or other securities which may be purchased upon the
exercise of the Rights evidenced by this Rights Certificate are subject to
modification and adjustment upon the happening of certain events.


____________________


*
The portion of the legend in brackets shall be inserted only if applicable and
shall replace the preceding sentences.

 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                            B-1


 

This Rights Certificate is subject to all of the terms, provisions and
conditions of the Rights Agreement, which terms, provisions and conditions are
hereby incorporated herein by reference and made a part hereof and to which
Rights Agreement reference is hereby made for a full description of the rights,
limitations of rights, obligations, duties and immunities hereunder of the
Rights Agent, the Company and the holders of the Rights Certificates.  Copies of
the Rights Agreement are on file at the principal office of the Company and are
also available upon written request to the Company.


This Rights Certificate, with or without other Rights Certificates, upon
surrender at the principal office of the Rights Agent, may be exercised for
another Rights Certificate or Rights Certificates of like tenor and date
evidencing Rights entitling the holder to purchase a like aggregate number of
shares of Preferred Stock as the Rights evidenced by the Rights Certificate or
Rights Certificates surrendered shall have entitled such holder to purchase.  If
this Rights Certificate shall be exercised (other than pursuant to Section
11(a)(ii) of the Rights Agreement) in part, the holder shall be entitled to
receive upon surrender hereof another Rights Certificate or Rights Certificates
for the number of whole Rights not exercised.  If this Rights Certificate shall
be exercised in whole or in part pursuant to Section 11(a)(ii) of the Rights
Agreement, the holder shall be entitled to receive this Rights Certificate duly
marked to indicate that such exercise has occurred as set forth in the Rights
Agreement.


Subject to the provisions of the Rights Agreement, the Rights evidenced by this
Rights Certificate may be redeemed by the Company at its option at a redemption
price of $0.001 per Right, and the redemption price may be satisfied by issuing
Common Shares (pursuant to Section 23(a)(i) of the Rights Agreement).  In
addition, the Rights evidenced by this Rights Certificate may be exchanged by
the Company at its option at an exchange ratio of one Common Share per Right.


No fractional shares of Preferred Stock will be issued upon the exercise of any
Rights or Rights evidenced hereby (other than fractions which are integral
multiples of one one-thousandth of a share of Preferred Stock, which may, at the
election of the Company, be evidenced by depository receipts), but in lieu
thereof a cash payment will be made, as provided in the Rights Agreement.


No holder, as such, of this or any other Rights Certificate shall be entitled to
vote, receive dividends or be deemed for any purpose the holder of the Preferred
Shares or any other securities of the Company that may at any time be issuable
on the exercise of the Rights represented hereby or thereby, nor shall anything
contained herein or in any other Rights Certificate be construed to confer upon
the holder of any Rights Certificate, as such, any of the rights of a
stockholder of the Company or any right to vote for the election of directors or
upon any matter submitted to stockholders at any meeting thereof, or to give or
withhold consent to any corporate action, or to receive notice of meetings or
other actions affecting stockholders (except as provided in Section 25 of the
Rights Agreement), or to receive dividends or other distributions, or otherwise,
until the Right or Rights evidenced by such Rights Certificate shall have been
exercised.


 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                            B-2


 

This Rights Certificate shall not be valid or obligatory for any purpose until
it shall have been countersigned by the Rights Agent.


WITNESS the facsimile signature of the proper officers of the Company.




Dated:  January 4, 2008




Attested
by:                                                                                     
HAWK CORPORATION




By:________________________________                            By:_________________________________
     Byron S.
Krantz                                                                                Ronald
E. Weinberg
    
Secretary                                                                                           Chairman
of the Board




Countersigned:


NATIONAL CITY BANK




By:_______________________________
      Sharon R. Boughter
     Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                            B-3



[Form of Reverse Side of Rights Certificate]


FORM OF ASSIGNMENT


(To be executed by the registered holder if such holder
desires to transfer the Rights Certificate)




FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
 
________________________________________________________________________________________________________________________________________
(Please print name and address of transferee)


this Rights Certificate, together with all right, title and interest therein,
and does hereby irrevocably constitute and appoint ________________________
Attorney, to transfer the within Rights Certificate on the books of the
within-named Company, with full power of substitution.




Dated: _______________________




_____________________________
Signature




Signature Guaranteed:




______________________________




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                            B-4


 
Certificate


The undersigned hereby certifies by checking the appropriate boxes that:


(1)            this Rights Certificate o is o is not being sold, assigned and
transferred by or on behalf of a Person who is or was an Acquiring Person or an
Affiliate or Associate of any such Acquiring Person (as such terms are defined
pursuant to the Rights Agreement);


(2)            after due inquiry and to the best knowledge of the undersigned,
it o did o did not acquire the Rights evidenced by this Rights Certificate from
any Person who is, was or subsequently became an Acquiring Person or an
Affiliate or Associate of an Acquiring Person.




Dated: ________________________




______________________________
Signature




Signature Guaranteed:




______________________________








NOTICE


The signature to the foregoing Assignment and Certificate must correspond to the
name as written upon the face of this Rights Certificate in every particular,
without alteration or enlargement or any change whatsoever.


 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                            B-5


 

FORM OF ELECTION TO PURCHASE


(To be executed if holder desires to exercise Rights
represented by the Rights Certificate)




To:            HAWK CORPORATION


The undersigned hereby irrevocably elects to exercise ____________________
Rights represented by this Rights Certificate to purchase the shares of
Preferred Stock or other securities, cash or assets issuable upon the exercise
of the Rights and requests that certificates for such shares be issued in the
name of and deliverable to:


______________________________________________________________________________
(Please insert social security or other identifying number)


______________________________________________________________________________
 
______________________________________________________________________________
(Please print name and address)


If such number of Rights shall not be all the Rights evidenced by this Rights
Certificate, a new Rights Certificate for the balance of such Rights shall be
registered in the name of and delivered to:


______________________________________________________________________________
(Please insert social security or other identifying number)


______________________________________________________________________________
 
______________________________________________________________________________
(Please print name and address)





         
Dated:
 
 

--------------------------------------------------------------------------------

 
Signature Guaranteed:
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 Signature  
 
 
 

--------------------------------------------------------------------------------

           

 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
                                                            B-6


 
Certificate


The undersigned hereby certifies by checking the appropriate boxes that:


(1)            the Rights evidenced by this Rights Certificate o are o are not
being exercised by or on behalf of a Person who is or was an Acquiring Person or
an Affiliate or Associate of any such Acquiring Person (as such terms are
defined pursuant to the Rights Agreement);


(2)            the Rights evidenced by this Rights Certificate are o are not o
being sold, assigned or transferred by or on behalf of a Person who is, was or
became an Acquiring Person or an Affiliate or Associate of an Acquiring Person;


(3)            after due inquiry and to the best knowledge of the undersigned,
it o did o did not acquire the Rights evidenced by this Rights Certificate from
any Person who is, was or became an Acquiring Person or an Affiliate or
Associate of an Acquiring Person.




Dated: ______________________




____________________________
Signature




Signature Guaranteed:


_____________________________








NOTICE


The signature to the foregoing Election to Purchase and Certificate must
correspond to the name as written upon the face of this Rights Certificate in
every particular, without alteration or enlargement or any change whatsoever.
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                            B-7


--------------------------------------------------------------------------------

 

 Exhibit C
SUMMARY OF RIGHTS TO PURCHASE
SERIES E PREFERRED SHARES




On November 13, 1997, the Board of Directors of Hawk Corporation, a Delaware
corporation (the “Company”), declared a dividend of one preferred share purchase
right (a “Right”) for each outstanding share of Class A Common Stock, par value
$0.01 per share (the “Class A Common Shares”) and Class B Common Stock, par
value $0.01 per share (the “Class B Common Shares” and together with the Class A
Common Shares, the “CommonShares”), of the Company.  The dividend was paid to
the stockholders of record as of 5:00 P.M., Cleveland, Ohio time, on January 16,
1998 (the “EffectiveDate”), and with respect to Common Shares issued thereafter
until the Distribution Date (as hereinafter defined) and, in certain
circumstances, with respect to Common Shares issued after the Distribution
Date.  Except as set forth below, each Right, when it becomes exercisable,
entitles the registered holder to purchase from the Company one one-thousandth
of a share of Series E Preferred Stock, par value $0.01 per share (the
“PreferredShares”), at a price of $70.00 per one one-thousandth of a Preferred
Share (the “PurchasePrice”), subject to adjustment.  The description and terms
of the Rights are set forth in an Amended and Restated Rights Agreement, dated
as of January 4, 2008 (the “RightsAgreement”), between the Company and National
City Bank, as Rights Agent (the “RightsAgent”).


A.            Issue of Right Certificates


The Rights are attached to all certificates representing outstanding Common
Shares, and no separate Right Certificates (as hereinafter defined) have been
distributed.  The Rights will separate from the Common Shares on the earliest to
occur of (i) the first date of public announcement that a Person (defined in the
Rights Agreement), alone or together with its Affiliates and Associates (defined
in the Rights Agreement), other than those that are exempt persons, has acquired
beneficial ownership (as defined in the Rights Agreement) of 15% or more of the
outstanding Class A Common Shares (except pursuant to a Permitted Offer); or
(ii) the close of business on the tenth (10th) business day (or such later date
as the Board of Directors may determine) following the commencement of, or first
public announcement of an intention to commence, a tender or exchange offer the
consummation of which would result in any Person becoming an Acquiring Person
(as hereinafter defined), including, in the case of both (i) and (ii), any such
date which is after the date of this Rights Agreement and prior to the issuance
of the Rights (the earliest of such dates being called the
“DistributionDate”).  A Person, alone or together with its Affiliates and
Associates, whose acquisition of Common Shares causes a Distribution Date
pursuant to clause (i) above is an “AcquiringPerson.”  The first date of public
announcement that a Person, alone or together with its Affiliates and
Associates, has become an Acquiring Person is the “SharesAcquisitionDate.”


The Rights Agreement provides that until the Distribution Date the Rights will
be transferred with and only with the Common Shares.  Until the Distribution
Date (or earlier redemption, exchange, or expiration of the Rights), new Common
Share certificates issued after the Effective Date upon transfer or new issuance
of Common Shares will contain a notation incorporating the Rights Agreement by
reference.  Until the Distribution Date (or earlier redemption, exchange, or
expiration of the Rights), the surrender for transfer of any certificates for
Common Shares outstanding as of the Effective Date, even without such notation
or a copy of the Summary of Rights to Purchase Series E Preferred Shares being
attached thereto, will also constitute the transfer of the Rights associated
with the Common Shares represented by such certificate.  As promptly as
practicable following the Distribution Date, separate certificates evidencing
the Rights (“RightCertificates”) will be mailed to holders of record of the
Common Shares as of the close of business on the Distribution Date (and to each
initial record holder of certain Common Shares issued after the
DistributionDate), and such separate Right Certificates alone will evidence the
Rights.


B.            Exercise of Rights; Final Expiration Date of Rights


The Rights are not exercisable until the Distribution Date and will expire at
5:00 P.M., Cleveland, Ohio time, on January 4, 2018, unless earlier redeemed or
exchanged by the Company as described below.  Until a Right is exercised, the
holder thereof, as such, will have no rights as a stockholder of the Company,
including, without limitation, the right to vote or to receive dividends.


C.            Flip-In Provision


In the event that any Person other than certain exempt persons becomes an
Acquiring Person (except pursuant to a Permitted Offer), each holder of a Right
will have (subject to the terms of the Rights Agreement) the right to receive
upon exercise the number of Common Shares, or, in the discretion of the Board of
Directors, the number of one one-thousandths of a Preferred Share (or, in
certain circumstances, other securities of the Company) having a value
(immediately prior to such Triggering Event, as defined the Rights Agreement)
determined in accordance with a formula based on the then Purchase Price divided
by 50% of the then current per share market price of the Class A Common Shares
(the “Flip-InRight”).  Notwithstanding the foregoing, following the occurrence
of the event described above, all Rights that are, or (under certain
circumstances specified in the Rights Agreement) were, beneficially owned by any
Acquiring Person or any Affiliate or Associate thereof will be null and void.  A
“PermittedOffer” shall mean a tender or exchange offer for all outstanding
Common Shares at a price and on terms determined, prior to the purchase of
shares under such tender or exchange offer, by the Board of Directors to be
adequate (taking into account all factors that the directors deem relevant) and
otherwise in the best interests of the Company and its stockholders (other than
the Person or any Affiliate or Associate thereof on whose behalf the offer is
being made) taking into account all factors that such directors may deem
relevant.


D.            Flip-Over Provision


In the event that, at any time following the Shares Acquisition Date, (i) the
Company is acquired in a merger or other business combination transaction in
which the holders of all of the outstanding Common Shares immediately prior to
the consummation of the transaction are not the holders of all of the surviving
corporation’s voting power, or (ii) more than 50% of the Company’s assets or
earning power is sold or transferred, in either case with or to an Acquiring
Person or any Affiliate or Associate thereof, or any other person in which such
Acquiring Person, Affiliate or Associate has an interest, or any person acting
on behalf of or in concert with such Acquiring Person, Affiliate or Associate,
or, if in such transaction all holders of Common Shares are not treated alike,
then each holder of a Right (except Rights which previously have been voided as
set forth above) shall thereafter have the right (the “Flip-OverRight”) to
receive, upon exercise, common shares of the acquiring company having a value
determined in accordance with a formula based on the then Purchase Price divided
by 50% of the then current per share market price of the common stock of such
acquiring company.  The holder of a Right will continue to have the Flip-Over
Right whether or not such holder exercises or surrenders the Flip-In Right.


E.            Adjustment of Purchase Price


The Purchase Price payable, and the number of one one-thousandths of a Preferred
Share or other securities issuable, upon exercise of the Rights are subject to
adjustment from time to time to prevent dilution (i) in the event of a stock
dividend on, or a subdivision, combination or reclassification of, the Preferred
Shares, (ii) upon the grant to holders of the Preferred Shares of certain rights
or warrants to subscribe for or purchase Preferred Shares at a price, or
securities convertible into Preferred Shares with a conversion price, less than
the then current market price of the Preferred Shares or (iii) upon the
distribution to holders of the Preferred Shares of evidences of indebtedness or
assets (excluding regular quarterly cash dividends or a dividend payable in
preferred shares) or of subscription rights or warrants (other than “equivalent
preferred shares,” as defined in the Rights Agreement).


The Purchase Price is also subject to adjustment in the event of a stock split
of the Common Shares, or a stock dividend on the Common Shares payable in Common
Shares, or subdivisions, consolidations or combinations of the Common Shares
occurring, in any such case, prior to the Distribution Date.


With certain exceptions, no adjustment in the Purchase Price will be required
until cumulative adjustments require an adjustment of at least 1% in such
Purchase Price.  No fractional one-thousandths of a Preferred Share will be
issued, and in lieu thereof, an adjustment in cash will be made based on the
market price of the Preferred Shares on the last trading day prior to the date
of exercise.


F.            Redemption of Rights


At any time prior to the earlier to occur of (i) a person becoming an Acquiring
Person or (ii) the expiration of the Rights, the Company may redeem the Rights
in whole, but not in part, at a price of $.001 per Right (the
“RedemptionPrice”), which redemption shall be effective upon the action of the
Board of Directors.  The Company may at its option pay the Redemption Price in
cash or Common Shares.  Additionally, the Company may redeem the then
outstanding Rights in whole, but not in part, at the Redemption Price after a
Shares Acquisition Date and before the expiration of any period during which the
Flip-Over Right may be exercised in connection with a merger or other business
combination transaction or series of transactions involving the Company in which
all holders of Common Shares are treated alike but not involving (other than as
a holder of Common Shares being treated like all other such holders) any Person
acting directly or indirectly on behalf of, or in concert with, any Acquiring
Person, or its Affiliates or Associates.  Upon the effective date of the
redemption of the Rights, the right to exercise the Rights will terminate and
the only right of the holders of Rights will be to receive the Redemption Price.


G.            Exchange of Rights


At any time after a Person becomes an Acquiring Person but before such Acquiring
Person, together with all Affiliates and Associates of such Person, becomes the
“Beneficial Owner” (defined in the Rights Agreement) of 50% or more of the
Common Shares then outstanding, the Company may, at its option, exchange all or
part of the then outstanding and exercisable Rights (other than those owned by
the Acquiring Person, together with any Affiliates and Associates of such
Acquiring Person, which have become null and void) at an exchange ratio of one
Common Share per Right, appropriately adjusted to reflect any stock split, stock
dividend or similar transaction involving either the Common Shares or the
Preferred Shares occurring after the date of the Rights Agreement (the “Exchange
Ratio”).  Immediately upon the action of the Board of Directors ordering the
exchange of any Rights and without any further action and without any notice,
the right to exercise such rights shall terminate and the only right thereafter
of a holder of such Rights shall be to receive that number of Common Shares
equal to the number of such rights held by such holder multiplied by the
Exchange Ratio.


H.            Possible Tax Consequences


While the distribution of the Rights will not be taxable to stockholders of the
Company, stockholders may, depending upon the circumstances, recognize taxable
income should the Rights become exercisable or upon the occurrence of certain
events thereafter.


I.            Amendment of Rights Agreement


Prior to the Distribution Date, the Company may supplement or amend any
provision of the Rights Agreement without the approval of the holders of Common
Stock.  From and after the Distribution Date, the Company generally may
supplement or amend the Rights Agreement without the approval of the holders of
Rights Certificates in order (i) to cure any ambiguity, (ii) to correct or
supplement any provision which may be defective or inconsistent with any other
provisions, (iii) to shorten or lengthen any time period or (iv) to change or
supplement the provisions in any manner which the Company may deem necessary or
desirable and which shall not adversely affect the interests of the holders of
Rights Certificates (other than an Acquiring Person or an Affiliate or Associate
of an Acquiring Person).


J.            Copy Available


A copy of the Rights Agreement was filed with the Securities and Exchange
Commission as an exhibit to a Current Report on Form 8-K.  A copy of the Rights
Agreement is available free of charge from the Company.  This summary
description of the Rights does not purport to be complete and is qualified in
its entirety by reference to the Rights Agreement, which is hereby incorporated
herein by reference.


*            *            *


 
 
 
 
 
 
 
 
 
                       C-1